Name: Council Regulation (EC) No 2976/94 of 21 November 1994 temporarily suspending the autonomous common customs tariff duty on certain industrial products (in the microelectronics and related sectors)
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  industrial structures and policy;  information technology and data processing;  tariff policy;  EU finance
 Date Published: nan

 12. 12. 94 Official Journal of the European Communities No L 318/7 COUNCIL REGULATION (EC) No 2476/94 of 21 November 1994 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products ( in the microelectronics and related sectors) THE COUNCIL OF THE EUROPEAN UNION, Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future, these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION: Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community; Article 1 The autonomous Common Customs Tariff duties for the products listed in Annexes shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from 1 January to 30 June 1995 . Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production, and in other cases to suspend them completely; Article 2 This Regulation shall enter into force on 1 January 1995 . Whereas suspension of these autonomous duties shall be decided by the Community; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 November 1994. For the Council The President M. WISSMANN No L 318/8 Official Journal of the European Communities 12. 12. 94 ANNEX CN code TARIC Description Rate of autonomous duty (%) ex 8471 92 80 * 10 Input unit ( so-called 'touchpad'), the exterior dimensions of which do not exceed 50 x 62 mm, capable of matrix scanning and detection, consisting of 2 layers of measurement electrodes, a printed circuit, a capacitive matrix, 2 integrated circuits, discrete components and a connector, for use in the manufacture of products falling within heading 8471 (a ) 0 ex 8471 99 80 * 10 Optical reader for reading alphanumeric dot-matrix printing characters and converting them into electrical signals, comprising a read head containing an optical detector, an amplifier, a focusing lens and two lamps, linked by one or two flat cables to a central module the dimensions of which do not exceed 200 x 220 mm, comprising a printed circuit board on which are mounted a microprocessor, an image recognition circuit and an analogue-to-digital converter 0 ex 8473 30 10 * 15 Processor, consisting of:  15 monolithic integrated circuits, comprising an arithmetic-logic unit (ALU) of 32 bits, a halfword arithmetic-logic unit (ALU), a halfword multiplier, a floating point unit, a fixed point unit, a storage control unit, a storage interface circuit and 10 static random-access memories (S-RAMs) with a total storage capacity of 5 760 Kbits,  decoupling capacitors and cooling plates, the whole mounted on a multilayer ceramic substrate the exterior dimensions of which do not exceed 65 x 65 mm, with not more than 624 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16G7559 16G7620 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 10 *25 Processor, consisting of:  12 monolithic integrated circuits, comprising 2 central processing units (CPUs) with an integer/floating point unit, 2 cache controllers, memory management and tag units (CMTUs) and 8 static random-access memories (S-RAMs) with a total storage capacity of 4 Mbits,  decoupling capacitors and cooling plates, the whole mounted on a multilayer ceramic substrate the exterior dimensions of which do not exceed 84 x 147 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : RT 6626K RT 6236K or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 10 * 35 Processing system, consisting of:  not more than 121 monolithic integrated circuits not contained in a housing (chip ),  a ceramic substrate, the whole enclosed between a metallic baseplate and a metallic plate incorporating not more than 121 cooling pistons filled with liquid 0 ex 8473 30 10 *45 Memory module, consisting of at least 2 read only memories, non-programmable (ROMs) 0 ex 8473 30 10 *50 Assembly for disc storage units of Winchester technology, comprising a 2- or 4-channel read/write monolithic integrated circuit for magnetic head signals mounted with discrete components on a flexible printed circuit 0 12. 12 . 94 Official Journal of the European Communities No L 318/9 Rate of autonomous duty (% ) CN code TARIC Description ex 8473 30 10 *55 Flash electrically erasable, programmable, read only memory (Flash-E2PROM) with a storage capacity of 32 Mbits, consisting of 2 monolithic integrated circuits contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: 28 F 032SA or  other identification markings relating to devices complying with the abovementioned description ' 0 ex 8473 30 90 *50 Magnetic bubble memories with a storage capacity of not more than 4 Mbits, contained in a housing the exterior dimensions of which do not exceed 43 x 44 mm, with not more than 56 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 7110 FBM 54 DB BDL 0133 BDN 0151 MBM 2011 7114-1 FBM 64 DA BDL 0134 BDN 515 MBM 2256 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 90 *65 Drive-unit, not incorporating a recording drum, for use in the manufacture of digital audio tape storage units (a ) 0 ex 8473 30 90 * 70 Data storage assembly (Head/Disc/Assembly) for disc storage units of the 10,8 inch type, with a data transfer rate per second of 3,9 megabytes, comprising 16 read/write heads and 9 rigid magnetic discs with a total storage capacity, formatted, of 17 gigabytes, the whole incorporated in a single hermetically sealed housing 0 ex 8473 30 90 * 85 Read/write assembly for hard disc storage units, comprising only one magnetic head of thin-film technology mounted on a carrier arm, capable of reading/writing to a density of 78 tracks or more per mm 1,6 ex 8473 40 90 * 85 Thermal printer head of thin-film technology, the exterior dimensions of which do not exceed 18 x 90 x 275 mm, consisting of:  a printed circuit on a ceramic substrate fitted with monolithic integrated circuits and 2 880 heater elements,  a printed circuit fitted with monolithic integrated circuits, capacitors, resistors and connectors,  a thermistor and  1 or 2 cooling plates 0 ex 8501 10 99 * 58 DC motor, with brushes, with a diameter of 6 mm ( ±0,2 mm) or 7,1 mm ( ±0,2 mm), a shaft of a diameter of 1 mm ( ±0,02 mm), a rated speed of 6 000 ( ±24 %) rpm and a supply voltage of 1,25 V ( ±36 % ) 0 ex 8501 10 99 * 76 DC motor, coreless, with a diameter of 18 mm ( ±0,1 mm), a shaft with a diameter of 0,8 mm ( ±0,02 mm), a rated speed of 5 000 ( ±20 % ) rpm and a supply voltage of 1,25 V ( ±36% ) 0 ex 8504 50 90 * 10 Inductor with a variable inductance not exceeding 62 mH 0 ex 8504 50 90 *20 Multilayer monolithic inductors, contained in a housing of the SMD (Surface mounted device) type the exterior dimensions of which do not exceed 1,8 x 3,4 mm, for use in the manufacture of pagers (a ) 0 No L 318/10 Official Journal of the European Communities 12. 12. 94 Rate of autonomous duty (% ) CN code TARIC Description ex 8507 30 91 * 10 Rectangular nickel-cadmium accumulator, with a length of 67 mm ( ±0,1 mm), a width of 16,8 mm ( ±0,05 mm) and a thickness of 10,5 mm ( ±0,05 mm), having a nominal capacity of 1 200 mAh and a nominal voltage of 1,2 V, for use in the manufacture of rechargeable batteries (a ) 0 ex 8507 90 98 * 10 Rectangular nickel-hydrid accumulator, with a length of 48,4 mm ( ±1 mm), a width of 14,5 mm ( ±1 mm) and a thickness of 7,5 mm ( ±1 mm), having a capacity of 500 mAh or more and a nominal voltage of 1,2 V, for use in the manufacture of rechargeable batteries (a) 0 ex 8517 82 90 * 10 Transmitter, capable of converting electrical signals into light pulses, operating at a nominal wavelength of 850 nm, comprising a light-emitting diode (LED), a current switch, an input buffer and a distortion/compensation circuit, contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : DM-231-TA , or  other identification markings relating to devices complying with the abovementioned description 0 ex 8517 82 90 *20 Receive unit, capable of converting light pulses into electrical signals, operating at a nominal wavelength of 850 nm, comprising a photodiode, 2 decision circuits, an amplifier and an integrator, contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: DM-231-RA or  other identification markings relating to devices complying with the abovementioned description 0 ex 8517 90 11 *01 Modulator/demodulator of G-MOS technology (C-MOS-Modem), for full duplex data-transfer at a rate of 28 800 bits per second and for half duplex transfer of image telegraphy (facsimile ) at a rate of 14 400 bits per second, only consisting of 2 or more monolithic integrated circuits, at least one of which for digital signal processing (DSP) and an other for analogue functions, mounted on a printed circuit, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : RC 192DP RC 192DPL RC 240DP RC 240DPL RC 288DP or  other identification markings relating to devices complying with the abovementioned description 0 ex 8517 90 11 *02 Modulator/demodulator of C-MOS technology (C-MOS-Modem), only for half duplex transfer of data or image telegraphy ( facsimile ) at a rate not exceeding 2 400 bits per second, only consisting of 2 monolithic integrated circuits, one of which for digital signal processing (DSP) and the other for analogue functions, mounted on a printed circuit, contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: RC 24BKJ or  other identification markings relating to devices complying with the abovementioned description 0 ex 8517 90 11 *03 Modulator/demodulator of C-MOS technology (C-MOS-Modem), only for full duplex data-transfer at a rate not exceeding 2 400 bits per second, only consisting of 2 monolithic integrated circuits, one of which for digital signal processing (DSP) and the 12. 12 . 94 Official Journal of the European Communities No L 318/11 Rate of autonomous duty {% ) CN code TARIC Description ex 8517 90 11 other for analogue functions, mounted on a printed circuit, contained in a housing (cont'd) bearing:  an identification marking consisting of or including the following combination of figures and letters : RC 2324DPL or  other identification markings relating to devices complying with the abovementioned description 0 ex 8517 90 11 *04 Modulator/demodulator of C-MOS technology (G-MOS-Modem), only for half duplex transfer of image telegraphy (facsimile) at a rate not exceeding 9 600 bits per second, only consisting of 2 monolithic integrated circuits, one of which for digital signal processing (DSP) and the other for analogue functions, mounted on a printed circuit, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : R 96DFX R 96EFX R 96MFX ' or  other identification markings relating to devices complying with the abovementioned description 0 ex 8517 90 11 *05 Modulator/demodulator of C-MOS technology (C-MOS-Modem), for full duplex data-transfer at a rate not exceeding 9 600 bits per second and for half duplex transfer of image telegraphy ( facsimile ) at a rate not exceeding 9 600 bits per second, only consisting of 2 or 3 monolithic integrated circuits, 1 or 2 of which for digital signal processing (DSP ) and an other for analogue functions, mounted on a printed circuit, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : RC 9323 RC 9624 RC 96DPL RC 96V24 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8517 90 81 *30 Assembly consisting of a laser diode operating at a nominal wavelength of 780 nm, a photodiode and a lens, contained in a housing with a diameter of not more than 9 mm and a height of not more than 20 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including one of the following combination of letters or of figures and letters : FU-0 1 1 SLD-N2 LM-7115 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8522 90 91 * 91 Optical unit consisting of a laser diode with one photodiode, emitting light of a nominal wavelength of 780 nm, contained in a housing with a diameter of not more than 10 mm and a height of not more than 9 mm, with not more than 10 connections and bearing:  an identification marking consisting of or including one of the following combination of letters or of figures and letters : LDGU LT 022 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/12 Official Journal of the European Communities 12. 12. 94 Rate of autonomous duty &lt;% ) CN code TARIC Description ex 8522 90 91 *92 Electronic assembly for a laser read-head of a compact disc player, comprising:  a flexible printed circuit,  a photo-detector, in the form of a monolithic integrated circuit, contained in a housing,  2 connectors,  not more than 1 transistor,  not more than 3 variable and 4 fixed resistors,  not more than 5 capacitors, the whole mounted on a support 0 ex 8522 90 99 *92 Thinfilm recording and reproducing device, having 9 parallel channels for digital signals and 2 channels for analogue signals, to which a non-magnetic ceramic substrate is fixed, the whole rounded at one side, for use in the manufacture of magnetic heads for digital sound recording and digital/analogue sound reproducing apparatus of the cassette-type (a ) 0 ex 8522 90 99 *94 Sound reproducing assembly, consisting of a compact disc mechanism, comprising an optical reading system and 3 DC motors, for use in the manufacture of products falling within subheading 8527 21 10 (a ) 0 ex 8523 20 10 *50 Rigid magnetic disc with a thin-film metallic coating, having a coercivity exceeding 600 Oe and an external diameter not exceeding 231 mm 0 ex 8529 10 70 * 10 Ceramic filter package comprising 2 ceramic filters and 1 ceramic resonator for a frequency of 10,7 MHz ( ±30 kHz), contained in a housing the exterior dimensions of which do not exceed 10 x 10 mm 0 ex 8529 10 70 *20 Ceramic filters for frequencies of 4,5 MHz or more but not exceeding 6,6 MHz contained in a housing the dimensions of which do not exceed 9 x 24 mm 0 ex 8529 90 98 *31 Demagnetisation coil with not more than 96 windings, with cables and connectors 0 ex 8529 90 98 *32 Filter, consisting of 2 piezo-electric crystals each with a frequency of 21 MHz or more but not exceeding 30 MHz and seperately mounted on a bracket, with not more than 7 connections 0 ex 8529 90 98 *96 Assembly comprising a lens unit, having a focal length of 3,6 mm, an interline charge-coupled image sensor having 291 000 photosensitive cells, and integrated circuits, the whole mounted on a printed circuit 0 ex 8531 20 51 * 10 Liquid crystal colour display (LCD) with an active matrix and 640x480 pixels, consisting of a layer of liquid crystals between two glass sheets or plates, mounted on a printed circuit board comprising electronic components providing drive and/or control functions 0 ex 8531 20 51 *20 Liquid crystal colour display (LCD) with an active matrix and 768x1024 pixels, consisting of a layer of liquid crystals between two glass sheets or plates, comprising electronic components providing drive and/or control functions 0 ex 8531 20 59 * 10 Liquid crystal monochrome display (LCD) with an active matrix and 640x400 or 640x480 pixels, consisting of a layer of liquid crystals between two glass sheets or plates, mounted on a printed circuit board comprising electronic components providing drive and/or control functions 0 ex 8531 20 59 *20 Liquid crystal monochrome display (LCD) with an active matrix and 900 x 1 152 pixels, consisting of a layer of liquid crystals between two glass sheets or plates, comprising electronic components providing drive and/or control functions 0 12. 12 . 94 Official Journal of the European Communities No L 318/13 Rate of autonomous duty (% ) CN codc TARIC Description ex 8531 20 80 * 10 Liquid crystal display (LCD) with a passive matrix, comprising electronic components providing drive and/or control functions 0 ex 8531 80 90 *20 Transducer, capable of producing a sound level of 85 dB at a frequency of 2 700 or 3 200 Hz 0 ex 8532 22 00 * 95 Aluminium electrolytic capacitors, with a fixed nominal capacity not exceeding 470 jiF and an operating voltage not exceeding 50 V, operating within a temperature range of -40 °C to + 85 °C 0 ex 8532 22 00 *96 Aluminium eletrolytic capacitors, with a fixed nominal capacity of 2,2 [iF and an operating voltage of 385 V, operating within a temperature range of -40 °C to + 85 °C 0 ex 8533 10 00 * 91 Fixed carbon-film resistor of the SMD (Surface mounted device) type, with a continous operating voltage not exceeding 250 V 0 ex 8533 10 00 * 92 Fixed carbon composition resistor, with an operating voltage not exceeding 350 V and a dissipation rate not exceeding 0,5 "W 0 ex 8534 00 11 * 93 Multiple printed circuits on a ceramic substrate, the exterior dimensions of which are not less than 125 x 125 mm and do not exceed 129 x 129 mm, consisting only of conductor elements and 2 772 contacts 0 ex 8534 00 19 * 95 Printed circuit, consisting of conductor elements fixed on a flexible plastic film, with a trace width of 0,095 mm or more but not exceeding 3,5 mm and a trace pitch of 0,095 mm or more but not exceeding 0,305 mm, for use in the manufacture of electronic calculating machines (a ) 0 ex 8534 00 19 * 96 Printed circuit on an aluminium oxide support, only with gold plated conductor elements of thick film technology, for use in the manufacture of products falling within subheading 8542 20 50 (a ) 0 ex 8536 50 90 *92 Reed switch having a switching power of 20 W or more within the range of 17 43 A.turn, in the form of a glass capsule, not containing mercury, the dimensions of which do not exceed 3x21 mm, for use in the manufacture of automotive airbag shock-sensors (a ) 0 ex 8540 12 00 * 82 Monochrome cathode-ray tube with a diagonal measurement of the screen of 250 mm or more but not exceeding 320 mm and an anode voltage of 18 kV or more but not exceeding 22 kV 0 ex 8540 30 10 * 34 Colour cathode-ray tube with a dot mask, equipped with 3 electron guns placed side by side (in-line technology) or 1 gun with 3 rays, with a diagonal measurement of the screen of more than 72 cm and a distance of less than 0,5 mm between dots of the same colour 0 ex 8540 30 10 * 35 Colour cathode-ray tube with a dot mask, equipped with 3 electron guns placed side by side ( in-line technology) or 1 gun with 3 rays, having a diagonal measurement of the screen not exceeding 72 cm 0 ex 8540 91 00 * 94 Deflector yoke for a colour cathode-ray tube, with an operating frequency of 15 625 or 31250 Hz, comprising two 2-pole ring magnets, two 4-pole ring magnets and two 6-pole ring magnets 0 ex 8540 91 00 * 96 Assembly for a cathode-ray tube with 2 or more but not more than 6 coils, a platic support and a metal fixing ring, for the adjustment of display sharpness and/or convergence 0 ex 8540 99 00 *91 Anode, cathode or output part, or an assembly comprising these components (magnetron core tube ), for the manufacture of magnetrons of subheading 8540 41 00 (a ) 0 No L 318/14 * Official Journal of the European Communities 12. 12 . 94 Rate of autonomous duty (% ) CN code TARIC Description ex 8541 10 91 * 10 Silicon power rectifier diodes of planar technology, with a recovery time of less than 100 ns, a maximum recurring reverse voltage of 200 V, and average forward current of 2,5 A or more, contained in a flat housing the exterior dimensions of which exceed 3x9x9 mm but do not exceed 5 x 11 x 17 mm 0 ex 8541 10 91 *20 Silicon power rectifier diode, with a reverse peak voltage not exceeding 1 500 V and an average output current of 8 A, contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: PG151S15 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 10 99 *30 Current regulative diode, providing a stabilized current level not exceeding 18 mA at a voltage of 10 V 0 ex 8541 29 90 * 10 Transistor with a power of 150 W or more at a voltage of 160 V or more and with a cut-off frequency of 20 MHz or more, contained in a housing the exterior dimensions of which do not exceed 22 x 37 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 2 SA 1170 2 SA 1494 2 SC 2921 2 SA 1215 2 SC 2774 2 SC 3858 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 29 90 *30 Field-effect transistor (FET), having a drain-to-source breakdown-voltage 60 V or more, operating with a drain-current not exceeding 8,5 A, a drain-to-source resistance not exceeding 0,3 ohm, and with a dissipation rate not exceeding 30 W, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ER.FD 014 IRFR 014 IRLR 014 IRFR 010 IRFU 014 IRLU 014 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 29 90 *40 Transistor with thermal overload protection, having a collector-emitter operating voltage not exceeding 42 V, contained in a housing with not more than 4 connections 0 ex 8541 29 90 *50 Transistor with an output power not exceeding 30 W at a voltage of 12,5 V, contained in a housing with not more than 8 connections 0 ex 8541 29 90 *60 Field-effect transistor of N-MOS technology (MOSFET), having a drain-to-source breakdown-voltage of 60 V or more, operating with -a continuous drain current not exceeding 35 A, a drain-to-source resistance not exceeding 0,028 ohm and with a dissipation rate not exceeding 125 W, contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: 5101GK or  other identification markings relating to devices complying with the abovementioned description 0 12. 12 . 94 Official Tournal of the European Communities No L 318/15 Rate of autonomous duty (%) CN code TARIC Description ex 8541 29 90 * 70 Transistor, having a dissipation rate not exceeding 250 W, a collector-emitter breakdown voltage of 120 V or more and a peak collector current not exceeding 40 A, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 2SC3675 2SC3781 2SC3997 2SC4152 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 40 10 *60 Light-emitting diode (LED), made from gallium-arsenic-phosphor (GaAsP) semiconductor, operating at a nominal wavelength of 710 nanometers, in the form of a monolithic integrated circuit not contained in a housing (chip), for the manufacture of optocouplers (a ) 0 ex 8541 60 00 *93 Piezo-electric crystal, excluding surface acoustic wave filters, oscillating at a frequency of 4 MHz or more but not exceeding 155 MHz, contained in a housing of the SMD (Surface mounted device ) type and with not more than 4 connections 0 ex 8542 11 01 * 12 Wafer, not yet cut into chips, consisting only of microcontrollers or microcomputers of G-MOS technology, with a processing capacity of 16 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 48 Kbits, a read only memory, non-programmable (ROM) with a storage capacity of 16 Kbits and a random-access memory (RAM) with a storage capacity of 4 Kbits, for use in the manufacture of goods of subheading 8542 11 73 contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 77C25 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 01 *25 Wafer, not yet cut into chips, consisting only of microcontrollers or microcomputers of C-MOS or N-MOS (including H-MOS) technology, with a processing capacity of 16 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 510 x 13 bits, a read only memory, non-programmable (ROM) with a storage capacity of 512 x 23 bits and a random-access memory (RAM) with a storage capacity of 2 Kbits, for use in the manufacture of goods of subheading 85421173 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations figures or of figures and letters: 7720 77C20 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 01 *40 Wafer, not yet cut into chips, consisting only of microprocessors with a processing capacity of 16 bits, for use in the manufacture of goods of subheading 8542 11 64 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 7810 78C10 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 No L 318/16 Official Journal of the European Communities 12. 12. 94 Rate of autonomous duty (% ) CN code TARIC Description ex 8542 11 05 * 15 Control and interface circuit of BiMOS technology, capable of controlling communication between a microprocessor, bus control circuits and a memory control circuit, in the form of a monolithic integrated circuit not contained in a housing (chip), for use in the manufacture of goods of subheading 8542 1 1 84 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16G7432 16G7433 50G6759 50G6761 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 05 *25 Bus control circuit of BiMOS technology, in the form of a monolithic integrated circuit not contained in a housing (chip), for use in the manufacture of goods of subheading 8542 11 82 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 16G7429 16G7430 50G6755 50G6757 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 05 *35 Memory control circuit of BiMOS technology, in the form of a monolithic integrated circuit not contained in a housing (chip), for use in the manufacture of goods of subheading 8542 20 80 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 16G7428 16G7463 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 05 *45 Bus control circuit of C-MOS technology, in the form of a monolithic integrated circuit not contained in a .housing (chip), for use in the manufacture of goods of subheading 8542 11 82 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 2782654 52G7386 63F4073 63F4170 69G1705 52G7385 63F4057 63F4074 63F4378 81889051 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 05 *50 Microprocessor with a processing capacity of more than 16 bits, in the form of a monolithic integrated circuit not contained in a housing (chip), for use in the manufacture of goods of subheading 8542 11 67 or 8542 11 68 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters: 32G7577 80501 8186364 8188939 82F5700 PC 603 32G7578 8186362 8188937 82F5698 PC 601 PC 604 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 05 *55 Memory control circuit of C-MOS technology, in the form of a monolithic integrated circuit not contained in a housing (chip), for use in the manufacture of goods of subheading 8542 11 82 contained in a housing bearing: 12. 12 . 94 Official Journal of the European Communities No L 318/17 Rate of autonomous duty (%) CN code TARIC Description ex 8542 11 05  an identification marking consisting of or including one of the following (cont'd) combinations of figures or of figures and letters : 32G7468 32G7567 50G6870 50G8191 8186387 8188905 or  other identification markings relating to devices complying with the abovementioned description (a) 0 ex 8542 11 05 *60 Triple digital-to-analogue video converter with 3 random-access memories (RAMDACs ) of C-MOS technology, in the form of a monolithic integrated circuit not contained in a housing (chip), for use in the manufacture of goods of subheading 8542 11 86 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters: RGB525 RGB530 (8187135) RGB528 RGB561 (8186987) or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 1 1 05 *65 Bus interface and control circuit of C-MOS technology, in the form of a monolithic integrated circuit not contained in a housing (chip), for use in the manufacture of goods of subheading 8542 11 84 contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 2782454 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 05 * 70 Data/address buffer circuit of C-MOS technology, in the form of a monolithic integrated circuit not contained in a housing (chip), for use in the manufacture of goods of subheading 8542 11 86 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures: 2782653 8190694 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 05 * 75 Static random-access cache memory (Cache S-RAM) of C-MOS technology, with a storage capacity of 256 or 512 Kbits, in the form of a monolithic integrated circuit not contained in a housing (chip), for use in the manufacture of goods of subheading 8542 11 23 or 8542 11 25 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters: 32G7587 32G7607 50G7244 8186377 32G7588 32G7608 8186318 8186379 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 14 *02 Dual or triple port dynamic random-access memory (D-RAM), with data registers and a serial read output control, with a storage capacity exceeding 256 Kbit but not exceeding 1 Mbit, in the form of a monolithic integrated circuit contained in a housing bearing: No L 318/18 Official Journal of the European Communities 12. 12. 94 Rate of autonomous duty (%) CN code TARIC Description ^ . ex 8542 11 14  an identification marking consisting of or including one of the following (cont'd) combinations of figures and letters: M5M 442256 MT 42 C 4256 MT 43 C 8128 TC 528126 MB 81 C 4251 MT 43 C 4257 TC 524256 TC 528128 MSM 54C864 MT 43 C 4258 TC 524257 TMS 44 C 251 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 14 *03 Random-access memory, with separate in- and outputs and serial shift registers (so-called field memories), of C-MOS technology, with a storage capacity of 870 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: TMS 4C1081 or  other identification markings relating to devices complying with the abovementioned description , 0 ex 8542 11 16 *05 Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 512 K x 8 bits and an access time not exceeding '35 ns, comprising 4 static random-access cache memories (S-Cache-RAMs) with a total storage capacity of 8 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of die following combinations of figures and letters : DM 2203 DM2213 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 16 *06 Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 2 Mbits and an access time not exceeding 60 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: V53C8256 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 16 *07 Random-access memory, with separate in- and outputs and serial shift registers (so-called field memories), of C-MOS technology, with a storage capacity of 1 920 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: TMS 4C2070 or  other identification markings relating to devices complying with the abovementioned description 0 * ex 8542 11 16 *08 Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 512 K x 8 bite and an access time not exceeding 100 ns, operating with a supply voltage of 3,3 V ( ±0,3 V), in the form of a monolithic integrated circuit contained in a housing bearing: 12. 12 . 94 Official Journal of the European Communities No L 318/19 Rate of autonomous duty (% ) CN code TARIC Description ex 8542 11 16  an identification marking consisting of or including the following combination of (cont'd) figures and letters : HM51W4 800 (74G1307) (70G6821 ) or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 18 *03 Random-access memory, with separate in- and outputs and serial shift registers (so-called field memories ), of C-MOS technology, with a storage capacity of 4 320 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 53805 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 * 19 Quadruple port static random-access memory of C-MOS technology (C-MOS1 quadruple port S-RAM), with a storage capacity not exceeding 64 Kbits and an access time not exceeding 45 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : IDT 7050 IDT 7052 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *20 Static random-access cache memory of C-MOS technology (C-MOS S-Cache-RAM), with a storage capacity of 16 Kbits, comprising an 4-bit identity comparator, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MCM 62350 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *51 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 64 Kbits and an access time exceeding 55 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HY 6264A KM 6264 SRM 2064 TC 5564 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 23 *03 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 192 Kbits and an access time not exceeding 35 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MCM 56824 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/20 Official Journal of the European Communities 12. 12 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 25 * 10 Static random-access memory (S-RAM), with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CXK581020 CY7C109 HM 628128 TC 551001 CY7C101 EDI 88128 M5M 51004 TC 55B4256 CY7C102 GM 76C8128 M5M 51008 TC 55B4257 CY7C106 HM 621100A MCM 6228 TC 55B8128 CY7C107 HM 624256 MCM 6729 CY7C108 HM 624257 MT 5C1008 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 25 * 13 Static random-access memory of C-MOS technology (C-MOS S-RAM), operating at a power supply of 3,3 V ( ±0,3 V), with a storage capacity of 288 Kbits and an access time not exceeding 35 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: CY7C1388 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 *21 UV erasable or non-erasable, programmable, read only memory (EPROM or PROM), ex 8542 11 59 *61 with a storage capacity of 256 Kbits and an access time not exceeding 65 ns, in the form of a monolithic integrated circuit contained in a housing, with or without a quartz window on the upper surface, and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 27C256-55 CY 7C 270 CY 7C 275 CY 7C 279 27H256-35 CY 7C 271 CY 7C 276 XC 17256D 27H246-45 CY 7C 274 CY 7C 277 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 44 *06 Flash electrically erasable, programmable, read only memory (Flash-E2PROM) with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 28 F 010 28 F 210 29 F 010 29 F 100 48 F 010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 44 *07 UV erasable or non-erasable, programmable, read only memory (EPROM or PROM), ex 8542 11 59 *68 with a storage capacity of 512 Kbits and an access time not exceeding 55 ns, in the form of a monolithic integrated circuit contained in a housing, with or without a quartz window on the upper surface, and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: r CY 7C 286-50 CY 7C 287-45 CY 7C 287-55 or  other identification markings relating to devices complying with the abovementioned description 0 12. 12. 94 Official Journal of the European Communities No L 318/21 Rate of autonomous duty (%) CN code TARIC Description ex 8542 11 44 *08 Flash electrically erasable, programmable, read only memory (Flash-E2PROM) with a storage capacity of 896 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : N71564FTCHCA or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 46 *01 Flash electrically erasable, programmable, read only memory (Flash-E2PROM) with a storage capacity of 2 Mbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28 F 002 28 F 020 28 F 200 29 F 200 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 46 *02 Flash electrically erasable, programmable, read only memory (Flash-E2PROM) with a storage capacity of 4 Mbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28 F 040 28 F 400 29 F 040 TC 584 000 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 48 *02 Flash electrically erasable, programmable, read only memory (Flash-E2PROM) with a storage capacity of 8 Mbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 28 F 008 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 48 *03 Flash electrically erasable, programmable, read only memory (Flash-E2PROM) with a storage capacity of 16 Mbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 28 F 016SA or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 50 *06 Electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of 8 K x 8 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28 C 64 28 H 64 28 HC 64 28 PC 64 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/22 Official Journal of the European Communities 12 . 12. 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 59 *02 Ferroelectric memory of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: FM1208S or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *07 FIFO {first in, first out) read/write memory of C-MOS technology, for simultaneous reading and writing in one clock signal, with a storage capacity of 2 K x 18 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C447 CY7C457 MT 53C2K18C3 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *21 FIFO (first in, first out), read/write memory of C-MOS technology, with a storage capacity of 64 x 8 bits or 64 x 9 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY7C408A CY7C409A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *24 FIFO (first in, first out) read/write memory, with a storage capacity of 7 280 or 9 080 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: PD 41101 PD 41102 PD 42101 PD 42102 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *26 FIFO (first in, first out) read/write memory of C-MOS technology, for simultaneous reading and writing in one clock signal, with a storage capacity of 512 x 9 bits and an access time not exceeding 40 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY7C441 CY7C451 IDT 72211 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *27 FIFO (first in, first out) read/write memory of C-MOS technology, for simultaneous reading and writing in one clock signal or bidirectional operation, with a storage capacity of 9 or 18 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing: 12. 12 . 94 Official Journal of the European Communities No L 318/23 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 59  an identification marking consisting of or including one of the following (cont'd) combinations of figures and letters : CY7C439 CY7C453 IDT 72031 CY7C443 CY7C455 IDT 72215 CY7C445 CY7C456 MT 53C51218A1 CY7C446 IDT 72021 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *31 FIFO (first in, first out) read/write memory of C-MOS technology, with a storage capacity of 72 Kbits and with an access time not exceeding 15 ns or a programmable flag register, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C460-15 IDT 7205 CY7C470 MT 53C4K18D4-15 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *71 FIFO (first in, first out) read/write memory of C-MOS technology, capable of asynchronous reading and writing, with a storage capacity of 512 x 9 bits, 1 K x 9 bits, 2 K x 9 bits or 4 K x 9 bits and an access time not exceeding 15 ns, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C421 CY7C425 CY7C429 CY7C433 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 *03 Floating-point arithmetic co-processor, in the form of a monolithic integrated circuit ex 8542 11 64 *03 contained in a housing bearing: ex 8542 11 67 *03 ex 8542 11 68 *01  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 3171 80387 MC 68882 TX 32081 W 74 ACT 8847 8087 NCR 32020 US 83C87 79 R 2010 80C287 NS 32081 US 83S87 79 R 3010 CY 7C 602 NS 32381 WTL 3167 80287 MC 68881 R 2010/16 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 *42 Microprocessor with a processing capacity not exceeding 8 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82389 CXD2515Q MC68HC11EDO Z 64180 8294 CXD 2601 MC68HC11F Z 8068 82C389 HD 64A180 PC 87323 VF Z 86C95 Am 79C410 HD 64B180 PC 87911 Z 9518 Am 79C411 -MC 68302 SC414950FB or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/24 12. 12 . 94Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (%) ex 8542 11 64 *45 Microprocessor with a processing capacity exceeding 8 bits but not exceeding 16 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 1TX9-0301 ADSP 2100 MB 89T715 76001FCCHFA ADSP 2101 MC 68302 76005 CN ADSP 2102BS-50 PD 70236 80186 CF 70064 TMS 38010 80188 CF 70095 TMS 380C16 80286 CF 70200 TMS 380C24 82389 CF 72301 TMS 380C25 80C186 CF 72305A TMS 380C26 80C188 CIFAX TMS 380C27 80C196 DSP 56116 XSP 56200 80C286 DSP 56156 Z 280 80C296 DSP 56200 Z 70108 82C389 MB 89T713 Z 70116 or  other identification markings relating to devices complying with the abovementioned description , 0 ex 8542 11 67 *41 Microprocessor with a processing capacity exceeding 16 bits but not exceeding 32 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 390 Z 50 82C389 MC 68040 PC 604 486 86C020 MC 68331 R 2 000/16 78201441 Am 29000 MC 68EC020 ST 18931 79R2 000A CPU 04041871 MC 88110 ST 18932 79R3000 CY7C601 NCR 32 000 ST 18941 80386 DC 262 A NS 32032 ST 18R942 80486 DSP 32 C NS 32332 TMS 320M500 80501 L 64801 NS 32532 TMS 320M520 80960KB MB 86904CR NS 32C032 TMX 320M440 82389 MC 68020 PC 601 W 8701 82596 MC 68030 PC 603 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 68 *32 Microprocessor with a processing capacity exceeding 32 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 21064 80860 R4 000 R 4300 R 4400 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *02 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 224, 256 or 320 Kbits, a random-access memory (RAM) with a storage capacity of 3,5 or 4,5 Kbits, an analogue-to-digital converter, a timer/counter, a display control circuit, a bus interface, a remote control circuit, an interrupt controller and a clock generator, in the form of a monolithic intergrated circuit contained in a housing bearing: Official Journal of the European Communities No L 318/2512 . 12 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 71  an identification marking consisting of or including one of the following (cont'd) combinations of figures and letters: CXP 85228 CXP 85232 CXP 85340 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *03 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 192 Kbits, random-access memories (RAMs) with a total storage capacity of 6 400 bits, an analogue-to-digital converter, a timer/counter, a programmble pattern generator, a servo input control circuit, a serial interface and a clock generator, in the form of a monolithic integrated circuit contained in a housing bearing:  an identificatioh marking consisting of or including the following combination of figures and letters : CXD 80724 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *04 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 256 or 320 Kbits and a random-access memory (RAM) with a storage capacity of 10 496 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CXP 87132 CXP 87140 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *05 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising of a read only memory, non-programmable (ROM) with a storage capacity of 192 Kbits, a random-access memory (RAM) with a storage capacity of 4 Kbits, an analogue-to-digital converter and a display drive circuit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TMP87CK70AF or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1171 *06 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 160 or 256 Kbits, a random-access memory (RAM) with a storage capacity of 5 or 8 Kbits, a random-access memory (RAM) with a storage capacity of 1 280 bits, and a display control circuit, in the form of a monolithic intergrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M37500M5 M37500M8 or  other identification markings relating to devices complying with the abovementioned description 0 Official Journal of the European Communities 12. 12. 94No L 318/26 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 71 * 12 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a storage capacity of 64, 128 or 256 Kbits, a random-access memory (RAM) with a storage capacity of 4 or 8 Kbits and a display control circuit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: M 38203E4 M 38203M2 M 38207E8 M 38207M8 or  other identification markings relating to devices complying with the abovementioned description 0 ex85421171 * 13 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 96 Kbits or of 127 Kbits or more but not exceeding 384 Kbits, a random-access memory (RAM) with a storage capacity of 2 Kbits or more but not exceeding 8 Kbits, a serial interface circuit and a display control and drive circuit, in the form of a monolithic intergrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CXP 82316 PD 75316 TMP 87CH20F MB 89098 TMP 87CC20F or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *24 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, having a register-to-register architecture, comprising a static random-access memory (S-RAM) with a storage capacity of not more than 12 Kbits and at least a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or an UV-erasable, programmable, read only memory (EPROM) or an electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of not more than 256 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 370C010 370C250 370C732 73C85 370C032 370C256 370C756 73C88 370C050 370C310 370C758 73C95 370C052 370C332 370C810 73C161 370C056 370C350 370C850 MC 68HC05P1 370C058 370C352 374C036 MC 68HC05P8 370C150 370C356 73C41 370C156 370C358 73C42 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *25 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, providing voice message storage, comprising a read only memory, non-programmable (ROM) with a storage capacity of 128 Kbits, an UV-erasable, 12. 12 . 94 Official Journal of the European Communities No L 318/27 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 71 programmable, read only memory (EPROM) interface circuit, a random-access memory (cont'd) (RAM) interface circuit and a communication interface circuit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : D6305A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 * 26 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or an UV erasable, programmable, read only memory (EPROM) with a storage capacity of 32 Kbits or more but not exceeding 256 Kbits and a random-access memory (RAM) with a storage capacity not exceeding 3 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 83L51FC 87C58 MC68HC05i8 87C51 M50958 MC68HC705i8 87C54 M50959 MN 1871215 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *29 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a random-access memory (RAM) with a storage capacity of 4 or 6 Kbits, a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or an UV erasable, programmable, read only memory (EPROM), with a storage capacity of 96 or more but not exceeding 192 Kbits, an electrically erasable programmable, read only memory (E2PROM) with a storage capacity of 4 or 5 Kbits and an 8-channel analogue-to-digital converter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC 68HC11E9 MC 68HC11L6 MC 68HC711K4FN MC 68HC11K4 MC 68HC711E9 MC 68HC711K4FS or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *42 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, providing protocol control, data formatting and audio signal processing, comprising 1 or 2 random-access memories (RAMs) with a total storage capacity not exceeding 10 Kbits and a read only memory, non-programmable (ROM) with a storage capacity of 192 Kbits, in the form of a monolithic intergrated circuit contained in a housing bearing: No L 318/28 Official Journal of the European Communities 12 . 12. 94 Rate of autonomous duty (% ) CN code TARIC Description ex 8542 1 1 71  an identification marking consisting of or including the following combination of (cont'd) figures and letters: Am 79C412 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *43 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a 16-bit digital signal processor, a random-access memory (RAM) with a storage capacity of 4 Kbits or more but not exceeding 16 Kbits and having the function of programme memory, 2 random-access memories (RAMs) with a total storage capacity of 2 Kbits or more but not exceeding 8 Kbits and 256 registers, in the form of a monolithic intergrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: Z 86294 Z 86295 Z 86C95 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 71 *44 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, providing floppy disc storage unit or keyboard control functions, comprising an 8-bit configuration register, a random-access memory (RAM) with a storage capacity of 16 Kbits and having the function of programme memory, a random-access memory (RAM) with a storage capacity of 2 Kbits and a real-time clock, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PC 87323 VF PC 87911 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *45 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, providing keyboard control functions, comprising a read only memory, non-programmable (ROM) with a storage capacity of 2 Kbits, random-access memories (RAMs) with a total storage capacity of 2 Kbits, a real-time clock, address registers and input/output buffers, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: 82C113 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *46 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, providing vertical deflection functions for a cathode-ray tube, comprising 2 arithmetic-logic units (ALUs), 4 read only memories, non-programmable (ROMs) with a total storage capacity of 11,7 Kbits, 2 random-access memories (RAMs) with a total storage capacity of 1 Kbit, an analogue-to-digital converter and 2 digital-to-analogue converters, in the form of a . monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: CXD 2018 or  other identification markings relating to devices complying with the abovementioned description 0 12. 12 . 94 Official Journal of the European Communities No L 318/29 Rate of autonomous duty (% ) CN code TARIC Description ex 8542 11 71 *47 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 48 or 64 Kbits, a random-access memory (RAM) with a storage capacity of 1 Kbit or 1 536 bits and 6 digital-to-analogue converters, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PCA 84C640 PCA 84C840 PCA 84C841 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 73 *06 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits, comprising a static random-access memory (S-RAM) with a storage capacity of 8 Mbits and having the function of programme memory, a static random-access memory (S-RAM) with a storage capacity of 8 Kbits, a system integration module (SIM), an anlogue-to-digital converter a timer, 2 serial interface circuits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 68HC16Z1 (SC415902FV) or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 *08 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits, comprising a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a storage capacity of 128, 192, 256, 384 or 480 Kbits, a random-access memory (RAM) with a storage capacity of 4, 8 or 16 Kbits and an 8-bit analogue-to-digital converter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M 37702 E2 M 37702 M2 M 37702 M4 M 37702 E4 M 37702 M8 M 37702 M6L M 37702 E8 M 37702 M3B M 37702 MDB or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 * 10 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits, for controlling dataflows between a twisted-pair-cable local area network (LAN) and a central processing unit (CPU), comprising a read only memory, non-programmable (ROM) with a storage capacity not exceeding 32 Kbits, a random-access memory (RAM) with a storage capacity not exceeding 128 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing: No L 318/30 Official Journal of the European Communities 12. 12. 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 73  an identification marking consisting of or including the following combination of (cont'd) figures and letters : SMC 83C825 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 * 11 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits, comprising a multiplier/accumulator (MAC), an arithmetic-logic shifter, a static random-access memory (S-RAM) with a storage capacity of 48 Kbits and having the function of programme memory, a static random-access memory (S-RAM) with a storage capacity of 16 Kbits and a programmable timer, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: ADSP 2101 ADSP 2102BS-50 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 * 12 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits, comprising an 8-bit or 16-bit external data-bus, a random-access memory (RAM) with a storage capacity of 16 Kbits and having the function of programme memory, a random-access memory (RAM) with a storage capacity of 16 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : DSP 56116 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 * 13 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits, providing local network bus communication control, comprising a random-access memory (RAM) with a storage capacity of 2 Kbits, 2 read only memories, non-programmable (ROMs) or 2 programmable, non-erasable, read only memories (PROMs) or 2 UV erasable, programmable, read only memories (EPROMs) with a total storage capacity of 56 or 128 Kbits and a serial-port interface circuit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: TMS 8370C03 TMS 8370C73 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 *04 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 32 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 4 Mbits, a random-access memory (RAM) with a storage capacity of 1 Mbit, a display control and drive circuit, an interrupt controller, a keyboard controller, a memory mapping control circuit and a clock generator, in the form of a monolithic integrated circuit contained in a housing bearing: 12. 12 . 94 Official Journal of the European Communities 3 1 8/3 1 CN codc TARIC Description Rate of autonomous duty (% ) ex 8542 1 1 74  an identification marking consisting of or including the following combination of (cont'd) figures and letters : SC 414181FG16 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 74 *05 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 19 bits, providing audio functions and transmit/receive functions of a digital cordless telecommunication system, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: AM 79C420 SC 14400 SC 14401 SC 14420 SC 14460 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 * 14 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 32 bits, comprising 16-bit data-buses and a 16 x 16 bits multiplier with 32 bits results, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 320M520 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 *23 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 40 bits or more, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CS 4920 DSP 56001 DSP 56166 TMS 320C500 DSP 56 000 DSP 56002 DSP 9 6002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 77 *03 Message handler circuit based on gate arrays of C-MOS technology, providing multi-channel communication over a bidirectional bus, comprising a microprocessor interface circuit, a voice/data receiver and transmitter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : QMV 253 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 77 *05 Disc storage unit control circuit based on gate arrays or standard cells of C-MOS ex 8542 11 79 *07 technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 0391343 6006Z1 6008 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 79 *04 Interface and control circuit based on standard cells of C-MOS technology, capable of controlling driver circuits for an inkjet printhead, in the form of a monolithic integrated circuit contained in a housing bearing: No L 318/32 Official Journal of the European Communities 12 . 12. 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 79  an identification marking consisting of or including the following combination of (cont'd) figures and letters : 1MK5-0201 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 79 *05 Interface and control circuit based on standard cells of C-MOS technology, capable of data organisation and transfer to an inkjet printhead, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 1MK9-0201 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 79 *06 Interface and control circuit based on standard cells of C-MOS technology, capable of interfacing between a disc storage unit, a central processing unit (CPU), a dynamic random-access read/write memory (D-RAM) and a local bus, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 68G0960 68G1002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 79 *08 Audio signal processing circuit based on standard cells of C-MOS technology, comprising a read only memory, non-programmable (ROM), a random-access memory (RAM), 4 analogue-to-digital converters, a serial interface, a frequency decimation circuit and a loudspeaker overload protection circuit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: VY 27051 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *02 Printer control circuit of C-MOS technology, comprising a dynamic random-access memory (D-RAM) control circuit, direct memory access (DMA) registers, registers for communication between 2 microprocessors and a static random-access memory (S-RAM), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: TMX 35C438 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *05 Display controller or character generator for liquid crystal displays (LCDs) or light-emitting diodes (LEDs), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HD 61830 LH 5821 MC 141540 or  other identification markings relating to devices complying with the abovementioned description 0 12 . 12. 94 Official Journal of the European Communities No L 318/33 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82 *06 Bus controller of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 2782654 82 C 288 82 C 801B R 4220 69G1705 82 C 301 82 C 802G R 4230 82308 82 C 320 82 C 822 TACT 83443 82309 82 C 362 82 C 88 VAC 068 82355 82 C 461 CA 91C014 VIC 068 82358 82 C 463 ET 6 000 VIC 64 82374EB 82 C 465 GC 181 VL 82 C 331 82434LX 82 C 493 HT 216 VY 86 C 410 82 C 101 82 C 496 HT 321 82 C 103 82 C 591 L1A 4601 82 C 211 82 C 597 MSM 6307 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 10 Video controller, with at least one of the following functions: a) cathode-ray tube controlling, b) liquid crystal display (LCD) driving or controlling, c) graphics controlling, d) colour selection controlling, in the form of a monolithic integrated circuit, either contained in a housing or fixed on a plastic support, and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: a) 82 C 434 b) HD 44100 b) TMS 57212 a) 82 C 453 b) HD 44780 b) TMS 57213 a) 86 C 805 b) HD 66100 b ) V 6116 a) 86 C 911 b) HD 61104T b)V6117 a) 86 C 928 b ) HD 61105T b ) V 6118 a) AM 8052 b ) HD 66106T b) V 6120 a) ATI 68800 b ) HD 66107T b) V 6355-DJ a) CL-GD542 b ) LC 7582 b) WD 90C24 a) CL-GD543 b ) M 6003 c ) 82 C 431 a) CRT 9007 b ) M 6004 c) 82 C 435 a) CRT 97 C 11 b) MSM 5259 c ) 82 C 441 a) ET 4 000 b) MSM 5298 c ) 82 C 451 a) M 50452 b) MSM 5299 c) 82 C 452 a) MB 89321 b) MSM 5839 c) 84 C 451 a) MB 89322 b ) PCF 8576 c) AVGA1 a) TVGA 8900C b) SED 1520 c) CL-GD5410 a) V 6363 b ) SED 1521 c) HT 208 a) VY 86 C 310 b ) SED 1600 c) HT 209 a ) WD 90 C 10 b ) SED 1610 c) L 64845 a) WD 90 C 11 b) T 6A39 c ) NCR 77C22 a) WD 90 C 30 b) T 6A40 c) OTI 067 a) WD 90 C 31 b) TMS 3491 c) PEGA a) WD 90 C 33 b) TMS 3492 c) PVGA b) 82 C 425 b) TMS 57202 c) WD 90 C 00 b) CL-GD6410 b) TMS 57206 d) 82 C 433 b) COP 472 b ) TMS 57207 b) H 5050 b) TMS 57210 or  other identification markings relating to devices complying with the abovementioned description 0 12. 12 . 94No L 318/34 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 82 * 36 Control circuit or control and management circuit, comprising 2 direct memory access (DMA) controllers and 2 interrupt controllers, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82360SL 82C491 HT 101 SX 82C206 82C593 VL 82 C 480 82C316 GC 101 SX VL 82 C 486 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 39 DC motor control circuit, with at least one of the following caracteristics: a ) for a brushless three-phase motor, of BiMOS technology, operating at a single power supply of 5 V, comprising outputs with an impedance of 1,4 ohms at a power of 1 A, b ) of C-MOS technology, comprising a circuit to monitor power supply, a circuit to store and decode addresses and to multiplex data, an 8-bit digital-to-analogue converter and 5 amplifiers, c) of N-MOS (including H-MOS) technology, comprising a digital 16-bit filter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: a) 9990CS b) GC 27 b) GC 45 c) LM 629 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 89 Line decoder/driver of C-MOS technology, with an output voltage of 30, 35 or 60 V at 500 mA, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC 34142 UCN 5816 UCN 5817 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 92 Control circuit of C-MOS technology, capable of driving 25 lamps or a 7-segment light-emitting diode (LED ) display, having a drive voltage of 4,5 V or more but not exceeding 6 V, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 14489 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 . * 93 Control circuit of C-MOS technology, for the firing of printhead pens, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 1TY5-0001 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/3512 . 12 . 94 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty {%) ex 8542 11 82 *94 Control circuit of C-MOS technology, capable of managing the reduction of power consumption of a microprocessor or of other peripheral units, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 1028 CP or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *02 Pulse-code-modulation line interface circuit of C-MOS technology, comprising a line transmitter, a line receiver, an encoder/decoder, a jitter attenuator, a clock and data recovery circuit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CS 61574 CS 61575 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 14 Interface or interface and control circuit of C-MOS technology, with at least one of the following functions: a) for signals between a peripheral disc memory unit and a central processing unit (CPU), b ) for controlling data communication between a system bus interface and peripheral units, comprising a system interface gate, a microprocessor gate and a direct memory access (DMA) gate, c ) for interfacing and controlling the data sequence between an automatic data-processing machine and a disc storage unit, d ) for read/write data between a digital-audio-tape storage unit and a microprocessor, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : a) 82C611 a ) WD 11 C 00-17 b) 1TV4-0301 a ) AIC 560 L a) WD 14 C 00-17 b) 1TV4-0302 a ) DP 8466 a ) WD 61 C 40 c) 32C260 a ) M 5213 b) 1TU1-0301 c) AIC 6060 a) M 5215 b ) 1TU2-0301 d) 1XK2-0301 a ) OMTI 5080 (OMTI 2 0508 ) b ) 1TV3-0301 a ) OMTI 5090 (OMTI 2 0509 ) b ) 1TV3-0302 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *46 Control and interface circuit of C-MOS technology, comprising 48 mA drivers, registers, an 18- or 32-bit direct memory access (DMA) interface, an 8- or 32-bit microprocessor bus and a parity generator and checker, in the form of a monolithic integrated circuit . contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM53C974 NCR 53C94 NCR 53C95 NCR 53C96 or  other identification markings relating to devices complying with the abovementioned description 0 12. 12. 94No L 318/36 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (%) ex 8542 11 86 *03 Video-line comb filter of C-MOS technology, capable of digital signal luminance/chrominance separation, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: CXD 2024 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *04 Digital-to-analogue and analogue-to-digital converter of C-MOS technology, comprising an analogue modulator capable of oversampling signals at a frequency of 1 024 MHz and a filter capable of sampling signals from a digital modulator at a frequency of 512 kHz, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MSP 58C20 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *07 Multiplexer/demultiplexer of C-MOS technology, capable of converting 28 independent signals, comprising a microprocessor bus interface circuit and a random-access memory (RAM) with a storage capacity of 256 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: TXC 03301 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *08 Subscriber line audio-processing circuit (SLAC) of C-MOS technology, comprising 2 digital signal processors, at least 1 analogue-to-digital converter and at least 1 digital-to-analogue converter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: Am 7901 Am 7905 Am 79C02 Am 79C03 Am 79C04 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 86 *09 8-, 9-, 10-, 16- or 18-bit register of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 74FCT162374 74FCT16823BT 74FCT574 74FCT162823BT 74FCT16823CT Am 29C818A 74FCT162823CT 74FCT374 Am 29C821A 74FCT16374 74FCT534 Am 29C823A or  other identification markings relating to devices complying with the abovementioned description 0 Mo L 318/3712 . 12 . 94 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 * 10 Transmitter of C-MOS technology, operating with a single power supply of +5 V and with a data transfer rate per second of 120 Kbits or more at an output voltage of 5 V, comprising not more than 5 transmitters, in . the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MAX 200 MAX 204 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 12 Encoder/decoder of BiMOS technology, providing data conversion and separation and a data transfer rate of 50Mbits per second, comprising a read pulse detector and a frequency synthesiser/synchroniser, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: HD 153031 RF or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 16 Phase-locked loop (PLL) clock circuit of C-MOS technology, capable of synchronisation or multiplication of frequencies not exceeding 160 MHz, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74 FCT 3888915 MC 88915 MC 88920 74 FCT 88915 MC 88916 MC 88PL117 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *21 Signal processing circuit of C-MOS technology, providing delay of scanning periods for horizontal image lines of a charge-coupled (CCD) image sensor, comprising a clockgenerator, a clamp circuit and a sample and hold circuit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CXL 1517 MN 3860SA MSM 6819MS-K CXL 5504 MN 3861SA MSM 6834MS-K or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *23 Circuit of BiMOS technology, for the recording and reproduction of data, operating at a rate not exceeding 12 Mbits/sec, comprising an encoding circuit, a decoding circuit, an analogue-to-digital converter, a digital equaliser filter and a random-access memory (RAM), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: 64G0166 (8189294) or  other identification markings relating to devices complying with the abovementioned description 0 12. 12. 94No L 318/38 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (%) ex 8542 11 86 *27 8-bit digital-to-analogue converter of C-MOS technology, capable of converting serial data input towards 36 output channels, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: MB 88344B or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *29 Transmitter/receiver of C-MOS technology, with at least one of the following characteristics: a) capable of connecting (terminating) line rates of 8 448 or 34 368 Kbits per second, b) of the 8-, 16- or 32-bit bidirectional type, c) operating with a single power supply of +5 V and a supply current not exceeding 2 mA, comprising 2 transmitters and 2 receivers, d) operating with a single power supply of + 5 V, comprising at least 6 transmitters and at least 8 receivers, e) operating with a single power supply of + 5 V and of + 9 V or more but not exceeding + 13,2 V and with a data transfer rate per second of 120 Kbits or more at an output voltage of 5 V, comprising 2 transmitters and 2 receivers, f) having a supply current not exceeding 3 mA, comprising 2 driver circuits and 3 receivers, g) with a propagation delay not exceeding 22 ns, h) for signals between an encoder/decoder using Manchester code (MED) or an interface unit and a twisted pair cable or a coaxial cable in a local area network (LAN), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters: a) TXC 02 050 b) 74 FCT 162652 d ) MAX 247 b) 29 C 833 A b) 74 FCT 162952 d) MAX 248 b) 29 C 853 A b) 74 FCT 16500 d) MAX 249 b) 74 AC 16472 b) 74 FCT 16501 e) MAX 201 b) 74 AC 16646 b) 74 FCT 16543 f) LTC 902 b) 74 AC 16657 b) 74 FCT 16646 g) 29 FCT 52 b) 74 ACT 11245 b) 74 FCT 16652 g) 82503 b) 74 ACT 16245 b) 74 FCT 16952 g) DS7517BT b) 74 ACT 16470 b) 74 FCT 245 h) 83C92 b) 74 ACT 16863 b) 74 FCT 645 h) 83C94 b) 74 FCT 1 62500 c) MAX 220 h) Am 79C98 b) 74 FCT 1 62501 d) MAX 244 h) MC 145572 b) 74 FCT 1 62543 d) MAX 245 h) TMS 380C60 b) 74 FCT 162646 d) MAX 246 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *36 Encoder/decoder of C-MOS technology, capable of encoding, decoding and interfacing serial signals having a rate of 13 Kbits per second and audio signals having a rate of 104 Kbits per second, comprising an analogue-to-digital converter, a digital-to-analogue converter, digital-pulse-code-modulation filters and an echo cancellation circuit, in the form of a monolithic integrated circuit contained in a housing bearing: No L 318/3912. 12 . 94 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86  an identification marking consisting of or including the following combination of (cont'd) figures and letters : VP 22020 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *37 Delineation circuit of C-MOS technology, capable of extracting and inserting asynchronous transfer mode (ATM) cells from and into a line interface signal, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : ' TXC 05150 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *39 Clock generator, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 32 D4661CL CY7B992 ICS 90C64 PCLK 1 82 C 402 DP 8531 LZ 93F31 PCLK 2 AV 9129 DP 8532 LZ 93F33 SC 11410 Bt 438 DP 83241 LZ 93N61 SC 11411 Bt 439 ICD 2023 MK 1418 SC 11412 CXD 1035 ICD 2027 MK 1442 TCK 9002 CXD 1252 ICD 2028 MK 1448 WD 90 C 61 CXD 1255 ICS 1394 MK 1450 CY7B991 ICS 2494 MSM 5547 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *40 Data-buffer or data/address-buffer circuit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 82C592 82C602 GC 102 VL 82 C 332 82C601 FB 2020 HT 102 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *44 Data or image compression/decompression circuit of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 1XH4-0301 1XY9-0001 CL 450 CL 950 1XK6-0301 74 ACT 6340 CL 550 or  other identification markings relating to devices complying with the abovementioned description 0 12. 12. 94No L 318/40 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 86 *45 Adaptive differentiated pulse-code-modulation encoder/decoder of C-MOS technology, comprising a pulse-code-modulation encoder/decoder interface circuit, a transmit and receive control circuit, a microprocessor bus interface circuit and a parallel port, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : VP 06565 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *53 Signal generator of C-MOS technology, providing synchronous pulse generation for a charged coupled (CCD) image sensor, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXD 1030 CXD 1217 LZ 93B53 LZ 93N43 LZ 95G52 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 ll 86 *54 Modulator/demodulator of C-MOS technology (C-MOS-Modem), only for half duplex transfer of image telegraphy (facsimile) at a rate of 300, 2 400, 4 800, 7 200 or 9 600 bits per second, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: TC 35128 or .  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *59 Signal processing circuit of C-MOS technology, capable of processing video-signals from a charge-coupled (CCD) image sensor, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXA 1810 CXD 2100 CXD 2150 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 88 *01 Wafer, not yet cut into chips, of gallium arsenide (GaAs) semiconductor material, consisting only of clock and data recovery circuits, for use in the manufacture of goods of subheading 8542 11 98 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : GD 16042 GD 16043 or  other identification markings relating to devices complying with the abovementioned description (a) 0 ex 8542 11 88 *02 Wafer, not yet cut into chips, of gallium arsenide (GaAs ) semiconductor material, consisting only of multiplexer circuits, capable of multiplexing 4 data flows into a single data flow, comprising a phase-locked loop (PLL) circuit and laser diode drivers, for use in the manufacture of goods of subheading 8542 11 98 contained in a housing bearing: No L 318/4112. 12. 94 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 88  an identification marking consisting of or including the following combination of (cont'd) figures and letters : GD 16054 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 88 *03 Wafer, not yet cut into chips, of gallium arsenide (GaAs ) semiconductor material, consisting only of transmitter/receivers, providing serial data communication at a rate of 622 Mbits per second, for use in the manufacture of goods of subheading 8542 11 98 contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : GD 16064 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 88 *04 Wafer, not yet cut into chips, of gallium arsenide (GaAs ) semiconductor material, consisting only of multiplexers or demultiplexers, providing differential ECL level data input/output at a rate of 622 Mbits per second and TTL input/output signals at a rate of 78 Mbits per second, for use in the manufacture of goods of subheading 8542 11 95 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: GD 16131 GD 16132 or  other identification markings relating to devices complying with the abovementioned description (a) 0 ex 8542 11 88 *05 Wafer, not yet cut into chips, of gallium arsenide (GaAs) semiconductor material, consisting only of dual buffers for ECL/TTL level signals, for use in the manufacture of goods of subheading 8542 11 98 contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: GD 10225 or  other identification markings relating to devices complying with the abovementioned description (a) 0 ex 8542 11 89 * 10 Transmitter/receiver of gallium arsenide (GaAs) semiconductor material, providing synchronous/asynchronous data communication at a rate per second of 622 Mbits or more but not exceeding 2,5 Gbits, in the form of a monolithic integrated circuit not contained in a housing (chip ), for use in the manufacture of goods of subheading 8542 11 98 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of letters: GIGA BOA GIGA MATCH or  other identification markings relating to devices complying with the abovementioned description (a) 0 ex 8542 11 89 *20 Measurement circuit of gallium arsenide (GaAs) semiconductor material, capable of measuring signal propagation times on transmission lines, comprising 2 asynchronous counters, 4 comparators, a clock generator and an oscillator, in the form of a monolithic integrated circuit not contained in a housing (chip), for use in the manufacture of goods of subheading 8542 11 98 contained in a housing bearing: 12. 12. 94No L 318/42 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 89  an identification marking consisting of or including the following combination of (cont'd) letters: GIGATDR or '  other identification markings relating to devices complying with the abovementioned description (a) 0 ex 8542 11 89 *30 Clock and data recovery circuit of gallium arsenide (GaAs) semiconductor material, in the form of a monolithic integrated circuit not contained in a housing (chip), for use in the manufacture of goods of subheading 8542 11 98 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: GD 16042 GD 16043 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 11 89 *40 Multiplexer of gallium arsenide (GaAs) semiconductor material, capable of multiplexing 4 data flows into a single data flow, comprising a phase-locked loop (PLL) circuit and laser diode drivers, in the form of a monolithic integrated circuit not contained in a housing (chip), for use in the manufacture of goods of subheading 8542 11 98 contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: GD 16054 or  other identification markings relating to devices complying with the abovementioned description (a) 0 ex 8542 11 89 *50 Divider/detector circuit of gallium arsenide (GaAs) semiconductor material, capable of synthesizing frequencies in the range of 50 MHz to 1 700 MHz, comprising a prescaler, a frequency divider and a phase/frequency detector, in the form of a monolithic integrated circuit not contained in a housing (chip), for use in the manufacture of goods of subheading 8542 11 98 contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : GIGA FSS or  other identification markings relating to devices complying with the abovementioned description (a) 0 ex 8542 11 90 *21 Static random-access memory of bipolar technology (bipolar S-RAM), with a storage capacity not exceeding 1 Kbit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters: 82 S 09 93422 93425 MBM 93419 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 *74 Programmable, non-erasable, read only memory (PROM) of bipolar technology, with a storage capacity not exceeding 64 Kbits, in the form of a monolithic integrated circuit contained in a housing bearing: 12. 12. 94 Official Journal of the European Communities No L 318/43 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 11 90  an identification marking consisting of or including one of the following (cont'd) combinations of figures or figures and letters: 18 S 030 27 S 191 5309 6336 82 S 130 24 S 10 27 S 291 53 S 240 63 S 240 82 S 131 24 S 41 28 L 22 53 S 241 63 S 241 93436 24 S 81 28 LA 22 54 S 570 63 S 3281 93446 28 L 42 28 L2XMFC 54 S 571 7053 Am 27S43 28 S 166 29613 5604 7058 MB 7115 28 S 42 29770 5624 74 S 570 MB 7116 28 S 86 29771 6305 74 S 571 MB 7117 27 PS 191 38510 6306 76 LS 03 MB 7118 27 PS 291 5305 6308 7620 MB 7141 27 S 12 5306 6309 7621 MB 7142 27 S 13 5308 6335 82 S 114 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *01 Control circuit of bipolar technology, capable of driving laser diodes or other light-emitting diodes (LEDs), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: IDA 07318 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *62 Driver circuit of gallium arsenide (GaAs) semiconductor material, for controlling laser diodes or other light-emitting diodes (LEDs), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 16G075 16G076 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *01 Transmitter of bipolar technology, providing encoding/conversion of parallel data/commands into serial format, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: AM 79168 AM 7968 AM 79865 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *02 Audio digital-to-analogue converter of bipolar technology, with a dynamic range of 96 dB or more, comprising an internal voltage reference, an the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: PCM 63P or  other identification markings relating to devices complying -with the abovementioned description 0 No L 318/44 Official Journal of the European Communities 12 . 12 . 94 CN code TAR1C Description Rate of autonomous duty (% ) ex 8542 11 98 *05 Receiver of bipolar technology, providing decoding/conversion of serial data/commands into parallel format, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: AM 79169 AM 7969 AM 79866 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *06 Transmitter or receiver of bipolar technology, capable of serial data communication at a rate of 110 Mbits or more but not -exceeding l,4Gbits per second, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HDMP 1002 HDMP 1004 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 98 *27 16-bit digital-to-analogue converter of bipolar technology, comprising an internal voltage reference, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: DAC 712 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *28 Prescaler of bipolar technology, having an input frequency not exceeding 1,5 GHz and a selectable 64/65 or . 128/129 divide ratio, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC 12022 MC 12052 SC 12022 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *32 Transmitter/receiver of bipolar technology, capable of converting data into serial or parallel format and bidirectional serial data transfer at a rate not exceeding 200 megabytes per second, in die form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 100SX1451 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *33 32 x 32-bit differential crosspoint switch of bipolar technology, capable of switching at a data rate per second of 800 Mbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: S 2024 or  .other identification markings relating to devices complying with the abovementioned description 0 12. 12 . 94 Official Journal of the European Communities No L 318/45 CN code TARIC Description Rate of autonomous duty (%) ex 8542 11 98 * 35 Transmitter/receiver of bipolar technology, capable of data transmission over a twisted-pair cable, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : DP 83220 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *36 Clock generator/buffer of gallium arsenide (GaAs ) semiconductor material, capable of frequency synchronisation or multiplication, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : GA 1 000 GA 1086 GA 1088 GA 1110 GA 1085 GA 1087 GA 1089 GA 1210 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 10 * 10 Wafer, not yet cut into chips, of gallium arsenide (GaAs ) semiconductor material, consisting only of transimpedance amplifiers, operating at a bandwidth of 900 MHz, having a resistance not exceeding 4 kohm, for use in the manufacture of goods of subheading 8542 19 30 contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : GD 16085 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 19 10 *20 Wafer, not yet cut into chips, of gallium arsenide (GaAs) semiconductor material, consisting only of laser diode control circuits, providing an output current in a range of 10 mA to 70 mA at a power supply of -5 V ( ±1 % ), for use in the manufacture of goods of subheading 8542 19 70 contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : GD 16077 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 19 10 *30 Wafer, not yet cut into chips, of gallium arsenide (GaAs ) semiconductor material, consisting only of amplifiers with a typical output power of 25 dBm in a frequency range of 1 850 MHz to 1 950 MHz, comprising radiofrequency (RF) switches, for use in the manufacture of goods of subheading 8542 19 30 contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : GD 12033 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 No L 318/46 Official Journal of the European Communities 12. 12 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 10 *40 Wafer, not yet cut into chips, of gallium arsenide (GaAs) semiconductor material, consisting only of dual amplifiers with a typical gain of 18 dB at a frequency of 1,5 GHz, for use in the manufacture of goods of subheading 8542 19 30 contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : GD 10012 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 19 20 *30 Control circuit of G-MOS technology, capable of driving inductive and resistive loads, having 4 outputs with a current of 2 A or more but not exceeding 7,2 A, in the form of a monolithic integrated analogue circuit not contained in a housing (chip), for the manufacture of motor control systems (a ) 0 ex 8542 19 20 *40 Transimpedance amplifier of gallium arsenide (GaAs) semiconductor material, operating at a bandwidth not exceeding 2,7 GHz, in the form of an monolithic integrated analogue circuit not contained in a housing (chip), for use in the manufacture of products falling within subheading 852711 90 (a ) 0 ex 8542 19 20 *50 Differential amplifier of bipolar technology, with a gain not exceeding 375 and a nominal input voltage of 1 mVpp, in the form of a monolithic integrated analogue circuit not contained in a housing (chip), for use in the manufacture of products falling within heading No 8471 (a) 0 ex 8542 19 20 *60 Amplifier with an input current not exceeding 80 nA, in the form of a monolithic integrated analogue circuit not contained in a housing (chip), for use in the manufacture of goods of subheading 8542 19 30 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: INA 101 OPA 111 OPA 121 OPA 2111 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 19 20 *70 Amplifier with a programmable gain factor, in the form of a monolithic integrated analogue circuit not contained in a housing (chip), for use in the manufacture of goods of subheading 8542 20 50 contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 3606G or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 19 30 *01 Intermediate frequency (IF) or FM amplifier of bipolar technology, comprising a mixer, a receive signal strength indicator (RSSI), a detector and an oscillator in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXA 1343 CXA 1744R or  other identification markings relating to devices complying with the abovementioned description 0 12. 12 . 94 Official Journal of the European Communities No L 318/47 CN code TARIC Description Rate of autonomous duty (%) ex 8542 19 30 *02 Microwave amplifier of bipolar technology, with a nominal gain of 18 dB at 0,5 GHz or 22,5 dB at 1 GHz and 32,5 dB at 0,1 GHz or 26 at 1,5 GHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: A-06 A-08 N10 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *03 Quadruple amplifier of C-MOS technology, with an input current not exceeding 20 pA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : LMC 660 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *05 Amplifier of bipolar technology, with a typical supply current not exceeding 1 mA at a voltage of 12 V and a temperature of 25 °C, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : LM 1964 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *06 Amplifier of bipolar technology, with a typical operating frequency of 1,3 GHz, 2,3 GHz or 3 GHz and a single supply voltage of 5 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: C1D C1E C1F C1G C1H C1J or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *07 Amplifier with an off-set voltage not exceeding 1 000 |xV at 25 °C, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: LT 1006 MC 33272 OPA 275 LT 1028 MC 33274 OPA 628 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/48 Official Journal of the European Communities 12. 12 . 94 CN code TARIC Description Kate or autonomous duty (% ) ex 8542 19 30 *08 Amplifier of gallium arsenide (GaAs) semiconductor material, having a nominal gain of 18 or more but not exceeding 30 dB and a frequency range of not more than 1,9 GHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 16G071 16G072 16G074 MGF 7131 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *09 Audio amplifier of bipolar technology, with a typical gain of 47 dB in a frequency range of 20 Hz to 20 kHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: TA 201S or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 * 10 Amplifier, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: C 05 V 35 or  other identification markings relating to devices complying with the abovementioned description These devices are for use in the manufacture of products falling within subheading 902140 00(a ) ' 0 ex 8542 19 30 * 11 Transimpedance amplifier of bipolar technology, with a typical gain of 72,5 dB at a frequency of 750 MHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : ITA 12318 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 * 15 Amplifier with an input current not exceeding 80 nA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : INA 101 OPA 27 OPA 37 OPA 111 OPA 121 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *25 Variable amplifiers for the range of frequencies of 10 Hz or more but not exceeding 30 kHz, with a gain of 85 dB or more, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: M 5218 or  other identification markings relating to devices complying with the abovementioned description 0 12. 12 . 94 Official Journal of the European Communities No L 318/49 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 30 *30 Dual or quadruple amplifier operating with a supply current per amplifier not exceeding 400 fiA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 014B LT 1079 LT 1179 MC 14574 LT.1078 LT 1178 MC 14573 MC 14575 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *40 Thermocouple amplifier for instrumentation control at temperatures from 0 to 50 °C, incorporating an alarm system, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 594 AD 595 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 * 80 Amplifier with a programmable gain factor, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PGA 102 PGA 202 PGA 203 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 * 15 Current and voltage regulator of C-MOS technology, operating on a battery input voltage of 0,85 V or more but not exceeding 5,5 V or an unregulated input voltage of 7 V or more but not exceeding 20 V, providing a selectable output voltage of 3,3 V ( ±0,13 V) or 5 V ( ±0,20 V), in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MAX 717 MAX 719 MAX 721 MAX 723 MAX 718 MAX 720 MAX 722 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *20 Voltage regulator with an input voltage range of 3 V or more but not exceeding 60 V and a quiescent current of 6 or 7 mA, comprising an internal 1,25 A, 2,5 A, 4 A or 5 A switch circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LT 1070 LT 1071 LT 1170 LT 1171 LT 1172 LT 1271 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *25 Voltage regulator, providing reverse battery protection, operating with an input voltage not exceeding 30 V and a quiescent current not exceeding 70 [AA at zero load, in the form of a monolithic integrated analogue circuit contained in a housing bearing: No L 318/50 Official Journal of the European Communities 12. 12. 94 CN code TARIC Description Rate of autonomous duty {% ) ex 8542 19 50  an identification marking consisting of or including the following combination of (cont'd) figures and letters : LT 1129 °r  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 * 35 Voltage regulator, with a quiescent current not exceeding 75 mA and a dropout voltage not exceeding 0,6 V at an output current of 750 mA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TL750M TL751M or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *45 Voltage regulator, having an output voltage of 12 V { ±3 % ), a quiescent current not exceeding 10 mA and a dropout voltage not exceeding 22 V at an output current of 50 mA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: CS 8109 (7032FB) or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *55 Voltage regulator, with an input voltage of -15 V or more but not exceeding 60 V, an output voltage of 3,2 V or more but not exceeding 5,2 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LT 1142 LT 1149 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *60 Voltage regulator with an input voltage range of 4,75 V or more but not exceeding 60 V and a quiescent current not exceeding 10 mA, comprising a 1 A switch circuit and an oscillator with a fixed frequency of 52kHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following ^ combinations of figures and letters : LM 1575 LM 2575 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *65 Voltage regulator, having an output voltage of 1 V or more but not exceeding 8 V, a typical quiescent current of 400 or 500 JAA, a typical dropout voltage of 170 mV at an output current of 60 mA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: TK 115 TK 116 or  other identification markings relating to devices complying with the abovementioned description 0 12. 12 . 94 No L 318/51Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (%) ex 8542 19 50 *70 Voltage and current regulator of bipolar technology, capable of generating 3 ouput currents of respectively 7,5 mA, 50 mA and 750 mA at an ouput voltage of 5 V ( ±5 % ), in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures: 34 992 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *75 Voltage regulator, having an output voltage of 3,9 V ( ±3 % ), a typical output current of 40 mA at an input voltage of 6 V and a typical operating current of 2,2 JAA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : SCI 7710Y-KA or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 * 80 Adjustable voltage regulator, with a typical output current of 4 A, 6,5 A or 9,5 A at an input to output differential voltage of 5 V and a dropout voltage not exceeding 1,5 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LT 1083 LT 1084 LT 1085 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *03 Control circuit of bipolar technology, for driving DC motors with brushes, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BA 6109 BA 6209 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *04 Three-phase DC motor control circuit of BiMOS technology, comprising a Hall effect threshold detection circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures: 1323454 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/52 12. 12 . 94Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (%) ex 8542 19 60 *05 Control circuit of C-MOS technology, for monitoring the voltage of microprocessors, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1231 H 6060 MN 13802 MN 13821C DS 1232 H 6061 MN 1381 MN 13822C H 6006 MN 1380 MN 13811 MN 1382C H 6052 MN 13801 MN 13812 V 7039 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *07 Control circuit of bipolar technology, capable of driving N-MOS transistors, with a standby current not exceeding 3 (iA, comprising an overvoltage shutdown circuit and a charge pump, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 33091 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *08 Current-control circuit of bipolar technology, capable of driving a continuous output current of 2 A, having an output-error detection function, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : PBD 3548 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 * 10 Circuit for driving current in a winding of linear motors or motors with rotating arms, of bipolar technology, operating with an output voltage not exceeding 45 V at an output current not exceeding 1,8 A, in form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PBL 3717 PBL 3770 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 * 11 Circuit for driving linear motors or motors with rotating arms, of bipolar technology, working with an output voltage not exceeding 45 V at an output current not exceeding 1 A, comprising a clock generator, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters: 34993 PBL 3771 PBL 3772 or  other identification markings relating to devices complying with the abovementioned description 0 12. 12 . 94 Official Journal of the European Communities No L 318/53 CN codc TARIC Description Rate of autonomous duty (% ) ex 8542 19 60 * 12 Brushless three-fase DC motor control circuit of bipolar technology, operating with an input current of 1 |iA and having an input off-set current of 0,1 p,A at an input off-set voltage of 5 mV, comprising a thermal shutdown circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : HA 13490 or  other identification markings relating to devices complying with the abovementioned description ' 0 ex 8542 19 60 * 15 Control circuit of C-MOS technology, capable of amplifying/inverting voltage levels to drive vertical lines of a charge-coupled (CCD) image sensor, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CXD 1267 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 * 16 DC motor control circuit of bipolar technology, providing an output current of 2 A at an output saturation voltage of 3,2 V, comprising 3 TTL inputs, 4 transistors in a full bridge configuration and an overvoltage shutdown circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 71004 MB or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 * 17 Control circuit, capable of driving inductive or resistive loads, having an output current not exceeding 1,3 A at a supply voltage not exceeding 28 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 71004 SB or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 * 18 Control circuit of BiMOS technology, capable of driving 2 power field-effect transistors (FETs), in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : LTC 1155 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/54 Official Journal of the European Communities 12. 12 . 94 CN code TARIC Description Rate of autonomous duty (%) ex 8542 19 60 * 19 Voltage regulator control circuit, operating with a supply voltage of 6 V or more but not exceeding 30 V, providing an output voltage of 5 V ( ±0,1 V) at an output current of 220 iiA, in form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: LT 1432 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *20 Tachometer or tachometer and speedometer control circuit of BiMOS or bipolar ­ technology, comprising a voltage regulating funktion, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CS 8190 T 8557G TB 9226N TB 9228N TB 9233N or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *21 Control circuit of BiMOS technology, capable of driving inductive and resistive loads having 4 outputs with a current of 2 A or more but not exceeding 7,2 A, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters: 100904 HIP 0082 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *22 Control circuit of bipolar technology, capable of switching video and audio functions, ' with 5 inputs and 3 outputs, comprising 2 amplifiers and a mixer of luminance and chrominance signals, in form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CX 1545 CXA 1855 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *24 Quadruple fuel injector driver circuit of BiMOS technology, comprising a voltage regulator, an overvoltage detection circuit and an output status control circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 71 00050FSE or  other identification markings relating to devices complying with the abovementioned description 0 12. 12 . 94 Official Journal of the European Communities No L 318/55 CN code TARIC Description Rate of autonomous duty (%) ex 8542 19 60 *25 Control circuit of bipolar technology, capable of driving solenoids, operating with a power supply current not exceeding 50 mA at a supply voltage not exceeding 7 V and a dissipation rate not exceeding 19 W, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 71008SB 71013SB or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *26 Speedometer and odometer drive and control circuit, whether or not having amplification functions, comprising 4 frequency dividers, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: TA 8906 TB 9207 TB 9208 TB 9212 TB 9230 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 70 *50 Interface circuit of bipolar technology, capable of converting a differential input signal into a square wave output signal of the same frequency, comprising 4 signal sensor channels and a timer, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: 71001AB or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542,19 70 *60 Interface circuit or interface circuit with control functions, for a local area network (LAN), in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : SMC 83C805 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *01 Filter of C-MOS technology, with a programmable cut-off frequency of 4,5 MHz or more but not exceeding 25,2 MHz and a programmable frequency amplification not exceeding 9 dB, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 896 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *02 Audio recording/reproducing circuit of C-MOS technology, capable of direct analogue storage of audio data with a duration of 10, 12, 16, 20, 45, 60, 75 or 90 seconds, comprising an electrically erasable, programmable, read only memory (E2PROM) with a storage capacity of 64 Kbits or more but not exceeding 1 Mbit, 3 amplifiers, an automatic gain control circuit and 2 filters, in the form of a monolithic integrated analogue circuit contained in a housing bearing: No L 318/56 Official Journal of the European Communities 12. 12. 94 CN code TARIC Description Rate of autonomous duty (%) ex 8542 19 80  an identification marking consisting of or including one of the following (cont'd) combinations of figures and letters: ISD 1012A ISD 1 200 ISD 2545 ISD 2590 ISD 1016A ISD 1210 ISD 2560 ISD 1020A ISD 1400 . ISD 2575 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *03 Analogue signal microprocessor of bipolar technology, providing automatic gain control, read-signal processing and generation of head-positioning signals for magnetic heads in disc storage units, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : SN 28961 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *06 Analogue modulator of C-MOS technology, having a dynamic range of 123 dB in a bandwidth of 375 Hz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CS 5323 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *07 AM and FM receiver of bipolar technology, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CXA 1030 P CXA 1240 P or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 19 80 *09 Switch unit of bipolar technology, for audio signals, having a distortion not exceeding 0,005 %, comprising 2 control units and 2 alternating switches, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TK 15022 Z or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 10 Monolithic integrated analogue circuit of bipolar technology, for the overload protection of telephone exchanges, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters: 1515 TISP 1082 TISP 2290 TISP 1072F3 TISP 2180 or  other identification markings relating to devices complying with the abovementioned description 0 12. 12 . 94 Official Journal of the European Communities No L 318/57 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 * 11 Programmable filter of bipolar technology, with a programmable cut-off frequency of ­ 5 MHz or more but not exceeding 15 MHz and a programmable peak frequency and bandwidth, comprising a seven-pole filter and a differentiator, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 32F8011 32F8012 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 12 Dual-tone multi-frequency (DTMF) generator of C-MOS technology, capable of decoding 4-bit binary data and generating 16 tone pairs, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TP 5088 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 13 Frequency converter of gallium arsenide (GaAs ) semiconductor material, for the conversion of frequencies of 10,25 GHz or more but not exceeding 12,75 GHz to frequencies of 950 MHz or more but not exceeding 2 050 MHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 20070C AKD 12011 AND 2001T4C AKD 1 2 000 AKD 12575 FMM 5103 AKD 12010 AKD 2 400 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 14 Voltage-to-frequency converter, comprising an amplifier, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : VFC32 VFC100 VFC101 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 15 Current-to-voltage converter with an input current not exceeding 100 j*A and an output voltage not exceeding -10 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : ACF 2101 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/58 Official Journal of the European Communities 12. 12. 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 * 16 RMS-converter for computing the root mean square (RMS) value of wave-forms and converting this value to an equivalent direct current or an equivalent direct voltage, in the form of an monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: AD 536 A AD 636 AD 637 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 17 Temperature transducer, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: AD 590 AD 592 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 18 Air pressure sensor, operating with a pressure range of 20 kPa to 105 kPa, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: MPX4100A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 19 Image sensor consisting of a row of not more than 5 000 photosensitive areas and a matrix linked to shift registers, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LZ 2019 PD 3573 TCD 103 TCD 105 TCD 133 TCD 141 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *20 Interline charge-coupled (CCD) image sensor, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ICX 018 ICX 022 ICX 038 PD 3732 ICX 021 ICX 024 ICX 039 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *22 Detector for amplitude peaks in read/write signals of disc storage units, consisting of a differential amplifier with automatic gain control and a precision full-wave rectifier, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 32P3041 ML 8464 or  other identification markings relating to devices complying with the abovementioned description 0 12 . 12 . 94 Official Journal of the European Communities No L 318/59 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 *23 Voltage comparator, operating within a common voltage range of -12 V or more but not exceeding + 12V and a differential voltage range of -24 V or more but not exceeding +24 V and a response time not exceeding 6 ns, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : EL 2019 LT 1016 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *24 Amplifier/comparator of bipolar technology, for the amplification and comparison of phase/frequency signals from sensor inputs, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: CXA 1418 N or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *25 Half-bridge rectifier, consisting of 2 field effect transistors of MOS technology (MOSFETs), capable of driving inductive or capacitive loads with a nominal voltage of 50 V and a nominal current of 2 A, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: Si9950DY or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *26 Voltage converter and regulator of bipolar technology, with a voltage loss not exceeding 1,6 V at an output current of 100 mA, operating with a supply voltage range of 3,5 V or more but not exceeding 15 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: LT 1054 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *27 5-channel voltage comparator for monitoring lamp-circuits, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: AD 22001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *29 Local telephone network circuit of C-MOS technology, capable of tone generation and of switching, amplifying and ctecoding audio signals from not more than 2 external telephone lines and from not more than 12 internal telephone lines, in the form of a monolithic integrated analogue circuit contained in a housing bearing: No L 318/60 Official Journal of the European Communities 12. 12 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80  an identification marking consisting of or including the following combination of (cont'd) figures and letters: SC 11390 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 30 16-bit stereo encoder/decoder with C-MOS technology, having sample rates of 4 kHz or more but not exceeding 48 kHz, comprising a multiplexer, a digital-to-analogue converter, an analogue-to-digital converter, a mute circuit, a voltage reference circuit, a microphone-input, a loudspeaker-output and a headphone-output, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: AD 1849 CS 4215 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 31 Audio circuit of C-MOS technology, with a dynamic range of 80 dB or more, comprising 2 digital-to-analogue converters and 2 analogue-to-digital converters, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 1848 CS 4231 CS 4248 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 32 Speech-transfer circuit of bipolar technology, operating at a supply voltage of 2,3 V or more but not exceeding 22 V, providing continuously regulation of transmit and receive gain and a mute function, comprising 4 amplifiers, an internal voltage reference, 2 DC regulators and a power down function, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : PBL 3850 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 33 Video processing circuit of bipolar technology, for signals from a charge-coupled (CCD) image sensor, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : v AN 2014S CXA 1390 IR 3P69 IR 3P97 AN 2145FHP CXA 1391 IR 3P81A IR 3Y17 CXA 1310AQ CXA 1392 IR 3P92 or  other identification markings relating to devices complying with the abovementioned description 0 12 . 12 . 94 Official Journal of the European Communities No L 318/61 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 * 34 Passive decoder of BiMOS technology, comprising a fixed matrix, a 7-kHz filter, a noise-reducing circuit, a digital delay circuit and a memory-control circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : LV 1 000 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *35 Matrix decoder of BiMOS technology, comprising an adaptive matrix circuit, automatic-balance buffers, a noise generator and a control circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SSM 2125 SSM 2126 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 37 Serial 13-bit linear encoder/decoder of C-MOS technology, providing digital-to-analogue and analogue-to-digital conversion, comprising 2 sample and hold cicuits, a comparator/ amplifier, a data-selector circuit, a successive approximation register, 2 shift registers, a sequence controller and a voltage reference circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 145402 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *38 Encoder/decoder with pulse-code-modulation filter of C-MOS technology, operating with a + 5 V single-power supply, comprising an analogue-to-digital converter and a digital-to-analogue converter, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 145480 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 39 Encoder/decoder with pulse-code-modulation filter of C-MOS technology, with a dual-power supply and having a typical dissipation rate of 50 mW, comprising an analogue-to-digital converter and a digital-to-analogue converter, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 145503 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/62 12. 12. 94Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 *40 Adaptive differentiated pulse-code-modulation circuit of C-MOS technology, for encoding/decoding data, capable of full duplex data-transmission between a channel with a transfer rate of 64 Kbits per second and a channel with a transfer rate of 16 Kbits, 24 Kbits, 32 Kbits or 64 Kbits per second, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 145532 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *41 Voltage reference circuit providing a typical output voltage of 2,5 , 5 , 7 or 10 V with a drift slope (output voltage temperature co-efficient) not exceeding 20 ppm/ °C, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 580 AD 680 LT 1021 REF 102 or  other identification markings relating tq devices complying with the abovementioned description 0 ex 8542 19 80 *42 Voltage reference circuit with a reverse breakdown of 1,235 V ( ±4mV) or 2,5 V ( ±20 mV), in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 1004 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *43 Voice signal processing circuit of C-MOS technology, comprising an encoding circuit, a decoding circuit, a compression circuit, a decompression circuit and a modulator/demodulator (Modem) for full data-transfer at a speed of 1 200 or 2 400bits/s , in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AK 2353 TC 35492 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *44 Modulator of bipolar technology, operating in the UHF band, for the conversion of audio and video signals, in a frequency range of 470 MHz or more but not exceeding 630 MHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ALP 101 CXA 1333 or  other identification markings relating to devices complying with the abovementioned description 0 12 . 12 . 94 Official Journal of the European Communities No L 318/63 CN code TARIC Description Rate of autonomous duty {% ) ex 8542 19 80 *45 Full-frame charge-coupled image sensor with single-phase clocking and not more than 1 048 576 photosensitive areas, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: TC 223 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *46 Encoder/decoder with pulse-code-modulation filters of C-MOS technology, capable of voice digitisation and reconstruction at a speed of 64 Kbits/s or more but not exceeding 2 048 Kbits/s, with a single power supply of 5 V, a power dissipation not exceeding 37 mW in operating mode and not exceeding 3 mW in power down mode and capable of automatically entering in power down mode with clock stop, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 7508 B 7509 B or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *47 Programmable diode array, consisting of 14 individual diodes and a rectifier, of gallium arsenide (GaAs ) semiconductor material, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16G010 16G011 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *48 Phase-locked loop (PLL) circuit of bipolar technology, comprising an oscillator, a frequency and/or phase detector, 4 prescalers/counters, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : SN 28967 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *49 Video processing circuit of bipolar technology, for colour or luminance signals, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXA 1207 CXA 1208 or  other identification markings relating to devices complying with the abovementioned description These devices are for use in the manufacture of cameras of the 8 mm type (a) 0 ex 8542 19 80 *50 FM-band receiver of bipolar technology, providing FM-signal demodulation, comprising at least a mixer, an intermediate frequency (IF) amplifier, a limiter amplifier and a data slicer, in the form of a monolithic integrated analogue circuit contained in a housing bearing: No L 318/64 Official Journal of the European Communities 12. 12. 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80  an identification marking consisting of or including one of the following (cont'd) combinations of figures and letters: MC 13156 MC 13158 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *51 Audio compression/decompression circuit of bipolar technology, providing a compression and an expansion mute function, operating at a supply voltage of 3 V or more but not exceeding 7 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 33111 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *52 Transmitter/receiver of BiMOS technology, capable of data transmission at a rate per second of lOMbits, comprising 6 transmitters and 6 receivers, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 34058 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *53 Converter/amplifier of bipolar technology, with an output level of 22 dBm at a frequency of 900 MHz and an input level of -6 dBm, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : HP 3001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *54 Current transmitter of bipolar technology, with an output current of 4 mA or more but not exceeding 20 mA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: XTR 103 XTR 104 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *55 Voltage-to-current converter of bipolar technology, with a selectable input voltage range and a power supply voltage of 13,5 V or more but not exceeding 40 V, comprising a current transmitter and a voltage reference circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: XTR 110 or  other identification markings relating to devices complying with the abovementioned description 0 12. 12 . 94 Official Journal of the European Communities No L 318/65 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 *56 Voltage converter of C-MOS technology, capable of transforming an input voltage level not exceeding 5 V at an input current not exceeding 0,1 fiA into an output voltage not exceeding 15 V at an ouput current not exceeding 1 mA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: LR 36683N or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 57 Frequency converter of gallium arsenide (GaAs ) semiconductor material, with a conversion gain of 5 dB, capable of converting an input frequency of 50 MHz or more but not exceeding 860 MHz into an output frequency of 1 220 MHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: AND 7000S3C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *58 Frequency converter of gallium arsenide (GaAs ) semiconductor material, with a conversion gain of 6 dB, capable of converting an input frequency of 1 220 MHz into an output frequency of 45 MHz, comprising an oscillator, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : AND 7001 S3C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *59 Frequency converter of gallium arsenide (GaAs ) semiconductor material, with a typical conversion gain of 20, 26 or 50 dB, capable of converting an input frequency of 500 MHz or more but not exceeding 2,5 GHz into an output frequency of 30 MHz or more but not exceeding 500 MHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TQ 9201 TQ 9202 TQ 9203 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 60 Analogue communication circuit, capable of data conversion and signal transfer, comprising a serial input/output port for a digital signal processor (DSP), a 16-bit analogue-to-digital converter, a 16-bit digital-to-analogue converter and a clock generator, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: AD 28MSP01 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/66 Official Journal of the European Communities 12 . 12. 94 ¢ CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 *61 FM receiver of bipolar technology, capable of operating at an input frequency rage of 200 MHz, with an FM signal demodulating function, comprising at least 2 mixers, an oscillator, a diode and a Receive Signal Strengh Indicator (RSSI), in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 13135 MC 13136 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *62 AM or FM transmitter of bipolar technology, with AM or FM signal modulation function, comprising 3 amplifiers, a prescaler and 2 oscillators, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC 13175 MC 13176 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *63 Video processing circuit of bipolar technology, for colour and synchronisation signals, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CXA 1213BS CXA 1587 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *64 AM-band receiver of bipolar technology, providing conversion of radio frequency (RF) into dual intermediate frequency (IF) and detection of audio frequency, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures: 3848 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *65 Frequency converter of gallium arsenide (GaAs) semiconductor material, with a conversion gain of 6 dB, capable of converting an input frequency of 950 MHz or more but not exceeding 2 050 MHz into an output frequency of 480 MHz, comprising an oscillator, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : ADC 20013 or  other identification markings relating to devices complying with the abovementioned description 0 12. 12. 94 Official Journal of the European Communities No L 318/67 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80 *66 Frequency synthesiser of C-MOS technology, operating with an input frequency not exceeding 60 MHz and a DC supply voltage not exceeding 10 V, comprising a phase-locked loop (PLL) circuit and a programmable 14-bit reference counter, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC 145158 MC 145162 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *67 FM-band receiver of BiMOS technology, comprising a compression circuit, a decompression circuit, 2 mixers, 2 phase-locked loop (PLL) circuits, an intermediate frequency (IF) amplifier, a receive signal strength indicator (RSSI), a serial interface circuit and a supply voltage detection circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 13108 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *69 FM-band receiver/demodulator of bipolar technology, comprising 2 conversion mixers, a data slicer and 6 amplifiers, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: 1QX6 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *70 FM-band transmitter/receiver of bipolar technology, comprising 2 conversion mixers, a prescaler and 4 amplifiers, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 1QX5 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *71 Acceleration measurement circuit, comprising a capacitif sensor, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: ADXL50 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *72 Audio noise reduction circuit of bipolar technology, having an input voltage not exceeding 18 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing: No L 318/68 12. 12. 94Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (% ) ex 8542 19 80  an identification marking consisting of or including one of the following (cont'd) combinations of figures and letters: LM 1894 TK 10654 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 73 Signal processing circuit of C-MOS technology, providing analogue signal filtering and gain control, comprising a dual-tone multifrequency (DTMF) transmitter and a DTMF receiver, and a modulator/demodulator (Modem), in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : SC 11370 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *74 Filter network only consisting of 16 resistors, 16 capacitors and 16 diodes, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : USRC 1002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *75 Encoder/decoder of C-MOS technology, for base-band and voice-band frequencies, providing data conversion, comprising a modulator for digital signals, analogue-to-digital converters, digital-to-analogue converters, amplifiers and filters, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 7015 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *76 Voltage converter of C-MOS technology, capable of inverting, doubling, dividing or multiplying input voltages, operating at a supply voltage range of 1,5 V or more but not exceeding 10 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ICL 7660 MAX 1044 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *77 Signal processing circuit of C-MOS technology, providing delay of scanning periods for horizontal image lines of a charge-coupled (CCD) image sensor, comprising a clockgenerator, a clamp circuit and a sample and hold circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CXL 1 506 MSM 6965 RS MSM 7401 RS or  other identification markings relating to devices complying with the abovementioned description 0 12 . 12 . 94 Official Journal of the European Communities No L 318/69 CN code TARIC Description Rate of autonomous duty (%) ex 8542 19 80 *78 Audio signal processing circuit of bipolar technology, providing input/output mode selection, comprising 2 voltage controlled oscillators, 2 phase-locked loop (PLL) circuits, an automatic gain control circuit, an audio noise reduction circuit, a mute circuit and amplifiers, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: LA 7481W or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 79 Frequency converter of bipolar technology, operating with a frequency range of 800 MHz to 900 MHz and with an input level not exceeding -6 dBm, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters ; CXA 1851N or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 80 6-channel DC-to-DC converter of BiMOS technology, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: MB 3799 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 81 Voltage detection circuit, capable of resetting external circuits, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: M 51957 M 51958 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 30 *50 12-bit analogue-to-digital converter of C-MOS technology, comprising a sample and hold amplifier having a dynamic performance of 1 MHz per second or more, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ADS 112 ADS 117 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 * 30 Amplifier with a programmable gain factor, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: 3606 G or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/70 Official Journal of the European Communities 12. 12 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8542 20 50 *40 Amplifier with an input power of 1 mW and an output power not exceeding 3,5 W at a frequency range of 890 MHz or more but not exceeding 915 MHz or of 1 710 MHz or more but not exceeding 1 785 MHz, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: FA 01314 XHW 903 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 * 70 Amplifier of bipolar technology, operating within a frequency range of 800 MHz to 950 MHz, with at least one of the following characteristics: a ) an output power of 12,5 W at an input power of 100 m"W, b) an output power of 20 W at an input power of 200 mW, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : a ) PHW 5113 b ) MHW 820-1 b ) MHW 820-2 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 80 * 50 Voltage and current regulator, having an output voltage not exceeding 850 V at a drive * current not exceeding 0,7 A, comprising a power transistor and a control circuit with an oscillator, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters: S 6708 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 80 * 60 Voltage regulator with a nominal input operating voltage of 276 V, an input current not exceeding 8 A and an operating frequency not exceeding 200 kHz, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MA 2810 MA 2820 MA 2830 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 80 * 70 Voltage and current regulator, having an input voltage not exceeding 35 V and a quiescent current not exceeding 100 |iA, comprising a field-effect transistor (FET) with a drain current not exceeding 32 A, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : STR M6523 or  other identification markings relating to devices complying with the abovementioned description 0 12. 12 . 94 Official Journal of the European Communities No L 318/71 CN codc TARIC Description Rate of autonomous duty {% ) ex 8542 80 00 *03 Silicon power bridge rectifier, with reverse voltage not exceeding 800 V and an average forward current of 1 A, in the form of a microassembly contained in a housing 0 ex 8542 80 00 *04 Dual silicon zener diode, with a zener voltage of 11 V or more but not exceeding 13 V and a dissipation rate not exceeding 200 mW, in the form of a microassembly contained in a housing 0 ex 8542 80 00 *05 Quintuple field-effect transistor (FET), having a drain-to-source breakdown-voltage of 100 V or more, operating with a continuous drain current not exceeding 5 A, and with a dissipation rate not exceeding 35 W, in the form of a microassembly contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : SLA 5021 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 90 00 * 10 Integrated circuit housing, consisting of a multilayer ceramic substrate with metallic contacts for chips, the dimensions of which do not exceed 47 x 47 mm and with not more than 120 connections 0 ex 8543 80 95 *21 Amplifier of bipolar technology, operating within a frequency range of 68 MHz to 88 MHz, with an output power of 5 W at an input power of 1 mW, consisting of active and passive elements mounted on a printed circuit, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MHW 105 XHW 105 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 95 *23 Amplifier of bipolar technology, operating within a frequency range of 800 MHz to 950 MHz, with at least one of the following characteristics : a ) an output power of 1,41 W at ah input power of 5 mW, b) an output power of 2 W at an input power of 1 mW, c) an output power of 3,2 W at an input power of 2 mW, d) an output power of 3,5 W at an input power of 100 mW, e ) an output power of 6 W at an input power of 100 mW, f) an output power of 14 W at an input power of 1 or 100 mW, consisting of active and passive elements mounted on a printed circuit, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: a) MHW 9002 c) PHW 902 e) SHW 5115 f) MHW 914 b) MHW 803 d ) MHW 953 e) XHW 5115 f) MHW 915 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 95 *25 Amplifier of gallium arsenide (GaAs ) semiconductor material, operating with a frequency range of 1 710 MHz to 1 785 MHz, with an output power of 3 W at an input power of 1 mW, consisting of active and passive elements mounted on a printed circuit, contained in a housing bearing: No L 318/72 Official Journal of the European Communities 12 . 12 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8543 80 95  an identification marking consisting of or including the following combination of (cont'd) figures and letters : PHW 9012 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 95 *27 Amplifier of bipolar technology, operating within a frequency range of 136 MHz to 174 MHz, with an output power of 7 W at an input power of 1 mW, consisting of active and passive elements mounted on a printed circuit, contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MHW 607 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 95 *28 Amplifier of bipolar technology, operating within a frequency range of 400 MHz to 470 MHz, with at least one of the following characteristics: a ) an output power of 3 W at an input power of 1 mW, b) an output power of 7 W at an input power of 1 mW, c) an output power of 20 W at an input power of 150 mW, consisting of active and passive elements mounted on a printed circuit, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: a ) MHW 704 b) MHW 707 c) MHW 720 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 95 *51 Temperature compensating frequency oscillator with a nominal frequency of 12,8 MHz and operating at a supply voltage of 3 V ( ±0,3 V), comprising a printed circuit on which are mounted at least a piezo-electric crystal and an adjustable capacitor, contained in a housing with not more than 5 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TX 02603 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 90 90 * 10 Dual field-effect transistor with at least one of following characteristics : a ) of P-MOS technology (Dual P-MOSFET), having a drain-to-source breakdown-voltage of -20 V, operating with a drain-current not exceeding 9,2 A and with a dissipation rate not exceeding 2 W, b) of N-MOS (including H-MOS) technology (Dual N/H-MOSFET), having a drain-to-source breakdown-voltage of 20 V or more, operating with a drain-current not exceeding 3,5 A and with a dissipation rate not exceeding 2 W, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures: a) 9947 a) 9953 b ) 9956 b) 9959 or  other identification markings relating to devices complying with the abovementioned description 0 12 . 12 . 94 Official Journal of the European Communities No L 318/73 Rate of autonomous duty {% ) CN code TARIC Description ex 8544 60 10 * 10 Electric cable, insulated with plastic, for a voltage of 28 kV or more but not exceeding 32 kV, fitted with an anode in a rubber cap at one end and with a metallic connector at the other end 0 ex 8548 00 00 * 94 Optical unit, consisting of a laserdiode and a photodiode, operating at a typical wavelength of 635 or 670 nm 0 ex 8548 00 00 * 95 Infrared signal receiver unit, consisting of a photodiode and at least an amplifier in the form of a monolithic integrated circuit, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: GP1U58XB SBX 1610 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8548 00 00 * 96 Fibre-optic cable transmitter unit, consisting of a light-emitting diode (LED) operating at a wavelength of 660 nm ( ±30 nm) and a control circuit in the form of a monolithic integrated circuit, contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : GP1F32T or  other identification markings relating to devices complying with the abovementioned description 0 ex 9001 90 90 * 30 Lens of plastic, unmounted, having a focal length of 3,86 mm ( ±0,1 mm) and with a diameter not exceeding 8 mm, for use in the manufacture of compact disc players (a) 0 ex 9001 90 90 *40 Optical fibre plate, with an external diameter not exceeding 38 mm, for use in the manufacture of screens and photocathodes for image intensifiers (a ) 0 ex 9001 90 90 *50 Lens, mounted, having a fixed focal length of 3,8 mm ( ±0,19 mm) or 8 mm ( ±0,4 mm), with a relative aperture of F2.0 and a diameter not exceeding 33 mm, for use in the manufacture of charged-coupled (CCD ) cameras (a ) 0 9013 80 30 Liquid crystal devices, other than active matrix liquid crystal devices 0 ex 9013 80 90 * 10 Polarisation insensitive fibre-optic isolator, operating at a wavelength of 1 300, 1 480 or 1 550 nm, contained in a cylindrical housing with 2 optical fibre cables 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions.